 



Exhibit 10.1
No.            of the Roll of Deeds for 2007
Transacted
at Munich
on June 6, 2007.
Before me, the undersigned notary
Dr. Thomas Engel
with official residence at
80333 München, Theatinerstraße 8



--------------------------------------------------------------------------------



 



Page 2

appeared today:

1.   Mr. Thomas Reisinger, born on December 16, 1962, business address:
Elektrastraße 6, 81925 Munich, identified by an official personal identity card
bearing a photograph,       not acting in his own name but in his capacity as
managing director with sole power of representation of:       Nu Horizons
Electronics GmbH, a limited liability company (Gesellschaft mit beschrankter
Hafiung) incorporated and existing under the laws of Germany with its seat in
Munich, registered with the Commercial Register at the local court in Munich
under HRB 165 287 and its business address: Elektrastraße 6, 81925 Munich, and  
2.   Mrs. Eva Todt-Hang, born on July 4, 1951, with business address at
Maximilianstrarße 24/111, 80539 München, identified by an official personal
identity card bearing a photograph, acting on behalf of Mrs. Inge Merl, born on
March 1, 1952, address: An der Lohe 55, 85375 Neufahrn, on the basis of the
attached power of attorney..

The question of the notary concerning prior



--------------------------------------------------------------------------------



 



Page 3

involvement (“Vorbefassung”) within the meaning of section 3 paragraph 1
sentence 1 no. 7 of the German Notarisation Act (Beurkundungsgesetz) was denied
by the persons appeared after explanation by the notary.
The persons appearing requested the notarization of the following
Share Purchase and
Transfer Agreement
between

1.   Mrs. Inge Merl

-  hereinafter also referred to as the “Seller” -
and

2.   Nu Horizons Electronics GmbH

-  hereinafter also referred to as the “Purchaser” -
-  the Seller and the Purchaser are collectively also referred to as the
“Parties” and each a “Party” -



--------------------------------------------------------------------------------



 



Page 4

TABLE OF CONTENTS

             
Sec. 1
  Sale and Transfer of the Share     8  
Sec. 2
  Purchase Price. Conditions of Payment. Escrow Agreement     10  
Sec. 3
  Guarantees of the Seller     11  
Sec. 4
  Guarantees of the Purchaser     32  
Sec. 5
  Remedies     33  
Sec. 6
  Other Obligations of the Parties and Indemnities     35  
Sec. 7
  Restrictions on the Seller     40  
Sec. 8
  Confidentiality     42  
Sec. 9
  Conditions precedent     43  
Sec. 10
  Miscellaneous     44  
Sec. 1 I
  Dispute Settlement, Applicable Law     48  



--------------------------------------------------------------------------------



 



Page 5

TABLE OF SCHEDULES

     
Schedule 2.4
  Escrow Agreement
 
   
Schedule 3.1(c)
  Articles of association of the Company, dated as of Dec. 20, 2005
 
   
Schedule 3.1(d)
  List of managers, Prokurists and comparable members of the management
 
   
Schedule 3.1(e)
  Consent of Mr. Klaus Merl to the Conclusion of this Agreement, dated as of
May 21, 2007
 
   
Schedule 3.2(a)
  Asset List
 
   
Schedule 3.3
  List of legal relations between the Seller/her Relatives/Controlled Companies
and the Company
 
   
Schedule 3.4(a)
  Financial Statements
 
   
Schedule 3.4(b)
  Bank Balances
 
   
Schedule 3.5(a)
  List of disposed assets
 
   
Schedule 3.8
  List of disputes
 
   
Schedule 3.9
  Contractual Obligations
 
   
Schedule 3.11
  List of orders
 
   
Schedule 3.12(a)
  List of customers and suppliers
 
   
Schedule 3.14
  List of insurance contracts
 
   
Schedule 3.16
  Resignation letters of board members
 
   
Schedule 3.17(a)
  List of employees
 
   
Schedule 7.4
  List of persons the Seller shall not offer employment contracts or agreements
on the rendering of services to
 
   
Schedule 9.2
  Management consulting contract between the Seller and the Purchaser
 
   
Schedule 9.3
  Mutual termination agreements between the Seller and Mr. Klaus Merl and the
Company



--------------------------------------------------------------------------------



 



Page 6

Preamble

1.   WHEREAS the Seller is the sole shareholder of dacom-süd Electronic
Vertriebs GmbH (hereinafter also referred to as the “Company”) with its seat in
Ismaning, registered in the Commercial Register at the local court in Munich
under HRB 83 610 and having a fully paid in share capital in the nominal amount
of DM 104,000.00 divided into 1 share (hereinafter also referred to as the
“Share”) which is held as follows:       Shareholder            Nominal Amount
Of Share Held       Seller                          DM 104,000.00      
Total                          DM 104,000.00

2.   WHEREAS the object of the Company is the sale of all kinds of electronic
components.   3.   AND WHEREAS the Parties to this Share Sale and Transfer
Agreement (hereinafter referred to as “Agreement”) have agreed that the Seller
shall sell and transfer the sole Share in the Company on the basis of the terms
and conditions set forth in this Agreement to the Purchaser.





--------------------------------------------------------------------------------



 



Page 7



NOW THEREFORE, the Parties agree as follows:
Sec. 1
Sale and Transfer
of the Share

1.1   Seller hereby sells to Purchaser in accordance with the terms of this
Agreement her aforementioned Share. Purchaser accepts such offer to purchase.  
    Seller and Purchaser agree that the transfer of the ownership in the Share
shall be effected in accordance with sections 413, 398 German Civil Code
(BGB) and section 15 German Limited Liability Companies Act (GmbHG).      
Seller and Purchaser agree that the respective Share and all rights and
ancillary rights arising from the ownership in the Share, in particular all
profit rights (“Gewinnbezugsrechte”) of the Seller shall be transferred to
Purchaser with effect of December 31, 2006, 12.00 midnight / January 1, 2007,
0.00 o’clock (hereinafter referred to as “Transfer Date”).

1.2   Seller hereby transfers the Share to Purchaser free and clear of any liens
or encumbrances subject to



--------------------------------------------------------------------------------



 



Page 8

    payment of the Purchase Price pursuant to Section 2.3, 2.4 and 2.5 below by
the Purchaser (condition precedent; “Aufschiebende Bedingung”) and Purchaser
accepts such transfer.   1.3   Seller hereby further sells and, subject to the
payment of the Purchase Price pursuant to Section 2.3, 2.4 and 2.5 below by the
Purchaser, transfers to the Purchaser, which accepts such sale and transfer,  
(a)   notwithstanding Section 3.3, all other rights and claims which she may
have against the Company, if any, and   (b)   all tangible and intangible assets
owned in whole or in part by the Seller which serve, are currently used or
necessary for the business of the Company, if any, except to the extent that any
such properties are to remain with the Seller pursuant to the express provisions
of this Agreement and its Schedules.   1.4   Seller hereby consents to the sale
and transfer of the Share to the Purchaser and waives all rights of first
refusal or similar rights, if any, with respect to such sale and transfer.



--------------------------------------------------------------------------------



 



Page 9

    transfer.

Sec. 2
Purchase Price, Conditions of Payment,
Escrow Agreement

2.1   The entire consideration for the sale and transfer of the Share and for
all other obligations assumed by the Seller in this Agreement shall be EUR
1,951,000.00 (in words: EURO one million nine hundred fifty one thousand)
(hereinafter referred to as “Purchase Price”).   2.2   The Purchase Price shall
be due and payable (delivery versus payment) pursuant to Section 2.3, 2.4 and
2.5 below on the date hereof (“Closing Date”).   2.3   An amount of EUR
1,751,000.00 (in words: EURO one million seven hundred fifty one thousand) shall
be paid to the account no. 1901504456 of the Seller with Citibank (Bank
Identification Code 300 209 00) IBAN DE19300209001901504456, Bic Code CIPRDEDD.
  2.4   An amount of EUR 200,000.00 (in words: EURO two hundred thousand) shall
be paid to the account no. 668513093 with HypoVereinsbank (Bank Identification
Code 700



--------------------------------------------------------------------------------



 



Page 10

    202 70; IBAN DE21700202700668513093; Swift (BIC Code) HYVEDEMMXXX)
(hereinafter referred to as “Escrow Account”) to be established by the
Escrow-Agent on the basis of the escrow agreement, a copy of which is attached
in Schedule 2.4 hereto (hereinafter referred to as “Escrow Agreement”).   2.5  
Purchaser shall instruct its bank immediately in the presence of the notary
public by telephone, electronically or by telefax to effect the payment pursuant
to Section 2.3 and 2.4 above to the account of the Seller and to the Escrow
Account.

Sec. 3
Guarantees of the Seller
In concluding this Agreement, the Purchaser relies on the correctness of the
representations and warranties made hereinafter.
The Seller hereby declares to the Purchaser - by means of an independent
guarantee pursuant to section 311 paragraph 1 German Civil Code (BGB)
(“selbständiges Garantieversprechen”) and within the scope of the following
description of contents -, that the following statements of Sections



--------------------------------------------------------------------------------



 



Page 11

3.1 to 3.19 as of the Closing Date are complete and correct. Further, the
Parties agree that these statements do not constitute a guarantee as to the
nature of the issue as described in section 443 German Civil Code (BGB)
(“Beschaffenheitsgarantie”).
Although the following guarantees refer to characteristics or to the nature of
the subject matter of this Agreement, they nevertheless constitute independent
guarantees as described in the previous paragraph. The abovementioned
interpretation of Sections 3.1 to 3.19 is irrevocably binding for the Parties
both with regard to their contractual relationship and, as far as legally
admissible, with regard to their relationship with third parties. The Parties
agree that this interpretation forms the necessary foundation for all
independent guarantees on part of the Seller pursuant to Section 3.

3.1   Status of Share   (a)   The statements in the Preamble hereof about the
Company and the Share therein is complete and correct in every respect. The
Share is fully paid, non-assessable and free of secondary or other obligations
or restrictions.       The Company has been duly in-



--------------------------------------------------------------------------------



 



Page 12

    corporated and there are no circumstances in existence which may reasonably
result in any insolvency proceedings.   (b)   Persons and companies other than
those shown in the Preamble hereof do not hold any direct or indirect interest
of any type whatsoever in the Company and there are no claims for the granting
of any such interest. The Share is free from all rights of third parties of any
type whatsoever and there are no claims for the granting of such rights or the
transfer of such Share.   (c)   Except for the articles of association of the
Company as set forth in Schedule 3.1 (c) hereto, as well as other agreements,
resolutions and promises specifically referenced in this Agreement and its
Schedules, there are no agreements, resolutions or promises concerning (i) the
relationship between the Company and its shareholder, or (ii) the appointment of
members of any board of the Company, nor are there any obligations to enter into
such agreements, resolutions or promises.   (d)   Schedule 3.1 (d) hereto
contains a



--------------------------------------------------------------------------------



 



Page 13

    correct and complete list of all managers, Prokurists and comparable members
of the management of the Company, all members of any supervisory or advisory
board or similar bodies, if any, of the Company and all general powers of
attorney granted by the Company as well as all bank accounts and signature
authorities.   (e)   The Share does not form the entire property within the
meaning of section 1365 paragraph 1 German Civil Code (BGB) of the Seller. The
husband of the Seller, Mr. Klaus Merl, consented to the Conclusion of this
Agreement by the Seller with declaration of consent, dated as of May 21, 2007,
attached as Schedule 3.1 (e) to this Agreement.   3.2   Organisation   (a)   The
Company has full, unrestricted and unencumbered title to, and possession of, all
tangible and intangible assets which serve or are destined to serve its
business, in particular the assets defined in the “Asset List” (attached as
Schedule 3.2 (a) to this Agreement), except for those tangible assets which are
leased from persons and companies other than the Seller in



--------------------------------------------------------------------------------



 



Page 14

    the ordinary course of business on normal market terms or which are still
subject to usual reservations of title by suppliers pending payment.

(b)   The Company owns all assets required for the normal conduct of its
business.   (c)   The Company does not have any branches or divisions outside of
their principal place of business in Ismaning and does not hold any
participations or interests in any other companies, partnerships or enterprises.
  (d)   With the transfer of the Share to the Purchaser pursuant to Section 1
above, the Purchaser acquires full, unrestricted and unencumbered title to the
Share at its free disposal.   3.3   Termination of Agreements/Shareholder Loan  
    Except as expressly set forth in this



--------------------------------------------------------------------------------



 



Page 15

    Agreement and its Schedules and Schedule 3.3 hereto, all legal relations
between the Seller on the one side and the Company on the other side and all
rights and claims of the Seller against the Company shall terminate as of the
Closing Date with no right and claim surviving the Closing Date and no
obligation or liability whatsoever shall arise for the Company or the Purchaser
from such termination. The Seller shall procure that the same applies to all
legal relations between her relatives within the meaning of section 15 of the
German Tax Code (Abgabenordnung) (hereinafter referred to as “Relatives”) and/or
companies controlled by her or their Relatives (hereinafter referred to as
“Controlled Companies”) and the Company and to all rights and claims of
Relatives and/or Controlled Companies against the Company and will, if
necessary, hold the Company and the Purchaser fully harmless in good time.   3.4
  Financial Statements Working Capital   (a)   The financial statements (balance



--------------------------------------------------------------------------------



 



Page 16



    sheets, loss and profit statement and explanatory notes in accordance with
sections 284 and 285 German Commercial Code (HGB)) of the Company for fiscal
years 2004, 2005 and 2006 and the financial statements for the interim period
ended March 31, 2007 (the “Balance Sheet Date”) (the balance sheet as of such
date hereinafter referred to as the “Most Recent Balance Sheet” and, together
with the annual financial statements hereinafter referred to as “Financial
Statements”) attached as Schedule 3.4 (a) to this Agreement have been prepared
with the care of a conscientious businessman on the basis of proper book-keeping
and in accordance with German generally accepted accounting principles as set
out in the provisions of the German Commercial Code (HGB) also taking account of
the provisions of the German Limited Liability Companies Act (GmbHG). Such
principles have in each case been applied consistently and without change as in
the three preceding years. All risks, devaluations and losses ascertainable at
the time of the preparation of the respective Financial Statements have been
duly provided for by sufficient depreciations, changes of evaluation or
reserves; the Company does not have pension obligations. The Financial
Statements are complete





--------------------------------------------------------------------------------



 



Page 17



    and correct and present completely and correctly the financial position of
the Company as of the respective balance sheet dates and the results of the
operations of the Company for the period then ended. There are no undisclosed
liabilities other than (i) those recorded in the Financial Statements and
(ii) liabilities incurred in the ordinary course of business but in any event
not in excess of EUR 5,000.00.

(b)   On the date hereof the Company owns the bank balances as set forth in
Schedule 3.4 (b) to this Agreement.   (c)   The Working Capital (as defined
hereinafter) of the Company amounts to more than EUR 365,000.00. As used herein,
the term “Working Capital” shall mean the balance of inventories, accounts
receivable, other current assets and prepaid expenses, other provisions, trade
payables, and other current liabilities.



--------------------------------------------------------------------------------



 



Page 18

3.5   Continuation of the business   (a)   Since the Balance Sheet Date the
Company has only been conducted within the normal and ordinary course of
business; in particular, (i) any salary and wage increases granted with effect
after the Balance Sheet Date were within the normal scope, (ii) the financial
debt has not increased, (iii) except for the assets set forth in Schedule 3.5
(a) hereto, no material assets have been disposed of or pledged other than in
the ordinary course of business and (iv) all inventories have been valued at the
lower of cost or market price principle (“strenges Niederstwertprinzip”) and are
not in excess of the quantities required for the continuation of the business as
currently conducted.   (b)   Since the Balance Sheet Date until the date hereof
no extraordinary business event or legal arrangement has occurred or been
entered into and there has also not been any extraordinary event (in particular
no profit distributions) which by itself or together with other extraordinary
events has materially adversely affected the assets or



--------------------------------------------------------------------------------



 



Page 19

    the profit situation of the Company.   3.16   Assets       All material
moveable assets of the Company have been well maintained and are in good and
serviceable condition, normal wear and tear excluded. The amounts shown as
receivables in the Most Recent Balance Sheet have arisen from the sale of
inventory or services to persons not affiliated with the Company and the Seller,
Relatives and/or Controlled Companies in the ordinary course of business only
and will usually be paid by the respective debtor on the basis of procedures
usual within the Company within 90 days from the due date at the gross amounts
shown without deductions and delcredere, collection or other costs, less the
amount of individual and lump sum reserves made in the Most Recent Balance
Sheet.



--------------------------------------------------------------------------------



 



Page 20

3.7   Real Estate       The Company does not own any real estate.   3.8  
Dispute and Litigation       Except for the disputes set forth in Schedule 3.8
hereto, the Company is not a party to, or threatened by, any litigation,
administrative proceedings or investigations nor are circumstances known to
exist, which might reasonably be expected to provide a basis for such
litigation, administrative proceedings or investigations. Except as stated in
Schedule 3.8, no warranty claims — statutory or contractual — have been raised
by customers or third parties against the Company since January 1, 2004 from the
delivery of products. The Company is not subject to any judgment, decree or
settlement or agreements in any legal or administrative proceedings which
restrict or impair it in any business measures, in the acquisition or
disposition of assets, in competition or in the operation of any line of
business. In particular, the non-competition-clause in the distribution
agreement between the Company and Clare, Inc., dated as of January 26, 2001, the
non-competition-clause in the distribu-



--------------------------------------------------------------------------------



 



Page 21

    tion agreement between the Company and Standard Mircosystems Corporation,
dated as of March 15, 2000, and the non-competition- clause in the distribution
agreement between the Company and Micrel Semiconductor, Inc., dated as of
December 1, 1999, do not impair the Company in any business measures; the
Company respects the aforementioned non-competition-clauses and does not sell
products of competitors of Clare, Inc., Standard Mircosystems Corporation or of
Micrel Semiconductor, Inc.   3.9   Material Contractual Obligations       Except
for the contracts, agreements and promises described in Schedule 3.9 hereto
(hereinafter collectively “Contractual Obligations”), the Company is not subject
to any material contractual obligations.       The information on the contents
of the Contractual Obligations in Schedule 3.9 hereto is complete



--------------------------------------------------------------------------------



 



Page 22

    and correct. The Contractual Obligations are valid and enforceable against
the parties thereto, and neither the Company nor the respective other party has
breached, or is in default under, any of the Contractual Obligations. The
execution and the consummation of this Agreement will not result in any change
or termination of any Contractual Obligations, in any repayment of any grants,
tax advantages or comparable benefits of any kind whatsoever granted to the
Company, in the acceleration of any obligation or liability of the Company or in
the reduction or termination of any supply or delivery relations between the
Company and its suppliers and customers.   3.10   IP Rights   (a)   The Company
has the unrestricted right to use its current firm name.   (b)   The Company
owns all processing and marketing know-how for its entire previous and present
products and holds, to the extent that such processing and marketing know-how
has been reduced to writing, all documents pertaining thereto. The Company does
not infringe



--------------------------------------------------------------------------------



 



Page 23

    any industrial property rights of third parties by marketing their present
products or by any other act within its business, nor will it in- fringe any
industrial property rights of third parties by marketing any products currently
under design and development.   (c)   The Company in particular has and has had
at all times all necessary licenses to operate its business.   (d)   The Company
in particular has and has had at all times all necessary rights to use its
current internet domain name “dacom-sued.de”.   3.11   Orders       The
information as to the orders of the Company as set forth in Schedule 3.11 hereto
is complete and correct, the orders reflected in Schedule 3.11 constitute
correct and actual sales contracts of the Company and binding commitments of the
respective customers of the Company concluded on the Company’s standard terms,
except as disclosed in Schedule 3.11.



--------------------------------------------------------------------------------



 



Page 24

3.12   Customers and Suppliers

(a)   Schedule 3.12(a) hereto contains a complete and correct list of the ten
largest customers and the ten largest suppliers for the preceding twelve months
(dated as of May 23, 2007) as well as of all suppliers of the Company which, for
goods and services of any kind, are the sole source of supply for which there is
no alternative source on comparable conditions (except for energy supply
agreements and PTT services).   (b)   The Company has good business
relationships with such customers and suppliers and to best knowledge of the
Seller, which also comprises the Company’s best knowledge, (know and should
know) there is no reason to believe that such business relationships will change
as a result of the transactions agreed in this Agreement or for any other
reason. All contracts and other relationships of the Company with customers,
suppliers and other contract partners are established and practised on arms
length terms.



--------------------------------------------------------------------------------



 



Page 25

3.13   Taxes, Social Security Charges       “Tax” or “Taxes” shall mean any and
all taxes, direct or indirect, including (without limitation) all levies, fees,
duties, contributions or charges, withholdings imposed by or on behalf of any
national, municipal or local government or any other administrative body or
person whatsoever, including (without limitation) income tax, net wealth tax,
withholding tax, local taxes, value added tax, registration fees, customs duties
or social contributions payable by the Company in accordance with applicable
taxation, customs or social security regulations in force up through the Closing
Date, including interest, penalties and other related charges in the meaning of
section 3 of the German Tax Code (Abgabenordnung-AO).       The Company has
complied with the applicable taxation, customs or social security regulations in
force up through the Closing Date in all material aspects and has duly filed



--------------------------------------------------------------------------------



 



Page 26

    by the due dates all tax returns and other reports required under the
applicable laws to be filed with any tax and other authority (“Tax Authority”),
paid all due Taxes, tax pre-payments and other public dues, retained all Taxes,
social security charges and other charges to be retained and paid them by the
due date to the respective recipient and paid all related delay charges and
penalties, if any, and has fully reserved for any taxes, social security charges
and other public dues not yet, i.e. as of the Balance Sheet Date, due in the
Most Recent Balance Sheet. No Taxes arise in connection with the transactions
contemplated under clause 3.3 above.       The Company has made all deductions
or withholdings of Taxes in respect of any payments made by it which it is
obliged by law to make and has duly paid to the appropriate Tax Authority for
all amounts so deducted.



--------------------------------------------------------------------------------



 



Page 27

    The Company has reflected in the returns submitted to the Tax Authority all
the incomes, flows or transactions that had to be reported (including any
constructive dividend issues) and has declared income, flows or transactions
that are true, accurate and complete in all material respects and are not the
subject of any dispute. The Seller warrants and guarantees that any tax
claim/refund asserted against the Tax Authority actually existed in the asserted
amount and claimed/refunded amount.       The Company has duly kept all records
and information systems which a company is required to keep for taxation
purposes and can make them available for inspection at the premises of Company.
  3.14   Insurance       Schedule 3.14 hereto contains a complete and correct
list of all insurance contracts of the Company. The insurance contracts provide
for appropriate coverage customary in the industry and are in full force and
effect, all premiums due have



--------------------------------------------------------------------------------



 



Page 28

    been paid and there are no outstanding insurance claims questioned, denied,
disputed or under review by the relevant insurers.   3.15   Compliance       The
Company has obtained all administrative approvals and licenses, which it
requires for the conduct of its present business. It does not violate in
conducting its business to any material degree or with any material consequences
any rights of third parties or any applicable laws including competition and
trade law and provisions concerning environmental protection, and has also in
the past not violated any provisions concerning environmental protection. The
assets of the Company are materially in compliance with all such rights of third
parties or applicable laws. All products marketed and/or distributed by the
Company conform to legal and other applicable provisions including defined
standards. The signature, the conclusion and the fulfillment of this Agreement
by the Seller shall result in a valid, legally binding and legally enforceable
obligation of the Seller which corresponds to the contractual pro-



--------------------------------------------------------------------------------



 



Page 29

    visions and will, in particular, not violate any law, contract or agreement
or conflict with any law, contract or agreement, or any provision of any law,
contract or agreement, in any case, by which this Agreement is or could be
rendered invalid.   3.16   Resignation       The members of the management board
of the Company have resigned from their positions with effect as of the date
herof without any obligation or liability whatsoever arising for the Company or
the Purchaser from such resignations as set forth in the resignation letters
attached in Schedule 3.16 hereto.   3.17   Employees, Consultants   (a)   The
list of employees and consultants of the Company as set forth in Schedule 3.17
(a) hereto is complete and correct. The Company is in compliance with all
applicable



--------------------------------------------------------------------------------



 



Page 30

    laws and regulations, in particular labour laws and regulations, in all
material respects. There are no and there have not been in the past any disputes
with the workforce and the employee representatives and there are no
circumstances known to exist which might reasonably be expected to result in
such disputes.   (b)   The withdrawal of Mrs. Bettina Koeniger with effect from
March 15, 2007 will not result in any costs for the Company.   3.18   No
Material Adverse Changes       Since the Balance Sheet Date there has not been
any material adverse change in the business or prospects of the Company. To the
best of Seller’s knowledge as of the date hereof, there are no circumstances
particularly relating to the Company which could in the future materially
adversely affect the business of the Company. The Seller, as of the date hereof,
has no knowledge of any facts or circumstances, which could result in any
restriction, impediment, or cessation of the distribution or marketing of any
product presently distributed or marketed by the Company.



--------------------------------------------------------------------------------



 



Page 31

3.19   Broker fees       The Company is not subject to obligations vis-à-vis
brokers or finders.

Sec. 4
Guarantees of the Purchaser
Purchaser guarantees by way of an independent guarantee that the following
statements as at the Closing Date are correct:

4.1   Purchaser is a company validly existing, duly incorporated and registered
under the laws of Germany.   4.2   Purchaser has all corporate power to enter
into this Agreement and to fulfil all obligations contained herein. The
signature, the conclusion and the fulfilment of this Agreement by the Purchaser
shall result in a valid, legally binding and legally enforceable obligation of
the Purchaser which corresponds to the contractual provisions, except as
enforceability may be limited by



--------------------------------------------------------------------------------



 



Page 32

    bankruptcy, insolvency or other laws affecting creditor rights, and will, in
particular, not violate any law, contract or agreement or conflict with such
law, contract or agreement or any provision of such a law, contract or agreement
by which this Agreement is or could be rendered invalid.

Sec. 5
Remedies

5.1   In the event that a guarantee given by the Seller pursuant to Section 3 of
this Agreement is incorrect, the Seller shall pay compensation for the damages
incurred by the Purchaser or the Company (“Schadensersatz”).   5.2   Any right
of rescission (“Rücktritt”) shall be excluded except that the Purchaser shall be
entitled to rescind this Agreement if a breach of the guarantees in Section 3
above has occurred which has or will result in a damage in excess of 50 % of the
Purchase Price; and except that the Seller shall be entitled to



--------------------------------------------------------------------------------



 



Page 33

    rescind this Agreement if the Purchaser doesn’t pay the due and payable
Purchase Price pursuant to Section 2.3, 2.4 and 2.5 within 15 business days
after the receipt of a written request for payment of the Seller (the
“Request”).   5.3   Any review, inspection and investigation of the Purchaser or
any certified public accountant, attorney or other consultant retained by the
Purchaser shall neither affect the Seller’s obligations, representations and
warranties hereunder nor the right of the Purchaser to raise claims on the basis
of such obligations and guarantees.   5.4   Claims of the Purchaser against the
Seller on the basis of the guarantees of the Seller in this Agreement which
concern events or due dates prior to the Closing Date will be reduced to the
extent that the damages giving rise to such claims have been fully reflected in
the Most Recent Balance Sheet.   5.5   Except as provided in the next sentence,
claims of the Purchaser under this agreement shall expire



--------------------------------------------------------------------------------



 



Page 34

    (“verjähren”) on June 30, 2008. Any claims of the Purchaser in connection
with tax or social security obligations shall expire (“verjähren”) 6 months
after the tax assessment, which is not subject to statutory reservation for
review by the tax authorities, has become unappealable. The limitation period
shall be suspended by written assertion of a claim filed with the International
Court of Arbitration pursuant to the Rules set forth in Section 11 of this
Agreement.

Sec. 6
Other Obligations of the Parties and Indemnities

6.1   The Parties undertake, upon the request of any Party, at any time after
the date hereof and without further compensation to execute all documents in
proper form and to take all reasonable measures, which may still be necessary in
order to consummate and to comply fully with the purpose of this Agreement.  
6.2   [Intentionally omitted]   6.3   The Seller undertakes to hold the Company
and the Purchaser as from the Closing Date fully and in good time harmless from:



--------------------------------------------------------------------------------



 



(a)   all claims of the Seller, Relatives and Controlled Companies against the
Company and the Purchaser resulting from any period before the Closing Date;  
(b)   The Seller shall indemnify, defend and hold the Purchaser and the Company
harmless from and against

(i) any liability arising from a breach of the representations set out in clause
3.13,
(ii) all liabilities, accrued or contingent, obligations, damages and expenses
resulting from or arising out of, Taxes, social security contributions (both
employers and employees), impositions, duties, contributions, levies and all
public law dues of any kind, including any interest or penalties of the Company
which become due and payable for all taxable periods until and including the
Transfer Date, which have not been sufficiently provided for in the financial
statements for the fiscal year 2006,



--------------------------------------------------------------------------------



 



(iii) all liabilities, obligations, damages and expenses resulting from or
arising out of, Taxes, including any interest or penalties of the Company, that
relate to hidden profit distributions occurring up to and including the Closing
Date, and
(iv) all other liabilities, accrued or contingent, damages and expenses of the
Company, which have not been sufficiently provided for in the financial
statements for the fiscal year 2006 and which should have been provided for in
the financial statements for the fiscal year 2006 in accordance with German
generally accepted accounting principles as set out in the provisions of the
German Commercial Code (HGB) also taking account of the provisions of the German
Limited Liability Companies Act (GmbHG)

    Any such indemnification claims shall not only become payable by the Seller
to the Purchaser or the Company if such Tax is finally assessed but already once
the Tax Authority requires payment of the Taxes, unless the payment has been
actually suspended by the competent Tax Authority. If the



--------------------------------------------------------------------------------



 



    final assessment of such Tax deviates from an initially requested Tax in
favour of the Company, and if the Seller already paid such initially requested
Tax payment to the Purchaser, the Purchaser shall repay the difference between
the amount paid by the Seller and the amount finally assessed to the Seller.

(c)   If and to the extent subsequent to a tax audit regarding taxable periods
up to and including the Transfer Date (“Tax Audit”), Taxes are re- assessed,
which result in additional tax claims (“Additional Tax Claims”) of the Tax
Authority against the Company, as well as in tax refund claims (“Tax Refund
Claims”) of the Company against the Tax Authority, the following shall apply:

     (i) Additional Tax Claims and Tax Refund Claims shall be offset against
each other, irrespective of whether such claims regard different types of taxes
and/or different taxable periods. This shall also apply, if tax relevant facts
result in Additional Tax Claims in periods under inspection by the Tax Audit but
also result in Tax Refund Claims in a subsequent taxable period.



--------------------------------------------------------------------------------



 



Page 38

     (ii) If and to the extent upon the offset set forth in paragraph (i) above
an Additional Tax Claim remains, the Seller shall pay the amount of the
remaining Additional Tax Claim to the Purchaser.
     (iii) If and to the extent upon the offset set forth in paragraph (i) above
a Tax Refund Claim remains, the Purchaser shall pay the amount of the remaining
Tax Refund Claim to the Seller.

(d)   If and to the extent subsequent to a Tax Audit increased Taxes are
assessed resulting in a liability of the Seller towards the Purchaser and/or
towards the Company, the Purchaser or the Company shall notify the Seller
thereof within 5 working days. The Purchaser guarantees that the Company will
legal action against the respective tax assessments upon a respective written
request of the Seller. The Seller shall hold harmless and fully indemnify the
Purchaser and the Company from any and all expenses resulting from a legal
action taken by the Company upon request of the Seller.



--------------------------------------------------------------------------------



 



Page 39

    The Purchaser guarantees that the Company will admit the attendance of the
Seller or a representative of the Seller, if such representative is a certified
legal or tax advisor, at the final meeting (Schlussbesprechung) of a Tax Audit
as set forth in paragraphs (c) and (d) above.

Sec. 7
Restrictions on the Seller
The Seller covenants with the Purchaser that save with the previous written
consent of the Purchaser it will not, and will procure that each affiliate of
the Seller from time to time will not:

7.1   for the period of three years following the Closing Date, be engaged, or
directly or indirectly interested, in carrying on business in competition with
the business of the Company as carried on at Closing Date;   7.2   for the
period of three years following the Closing Date, directly or indirectly,
solicit or endeavour to solicit the business of any third party which either at
the Closing Date or



--------------------------------------------------------------------------------



 



Page 40

    which either at the Closing Date or at any time during the period of 12
months prior to Closing Date, had been a client or customer of the Company, for
the supply of services which are the same as or compete with those services
provided by the Company (or formerly provided) to that third party;   7.3   for
the period of three years following the Closing Date, directly or indirectly,
seek to solicit the services of or endeavour to entice away from the Purchaser
or the Company any employee (whether or not such person would commit any breach
of his contract of employment or engagement by reason of leaving the service of
such company) except by public advertisement which is not directed at such
employee; and   7.4   for the period of three years following the Closing Date,
directly or indirectly, negotiate with, offer to or conclude with any of the
persons mentioned in Schedule 7.4 any employment contract or any



--------------------------------------------------------------------------------



 



Page 41

    agreement on the rendering of services whatsoever, whether orally or in
writing.

Sec. 8
Confidentiality

8.1   Purchaser is obliged to treat the documents or other information regarding
the Company or its operations obtained in the course of its Due Diligence
examinations or provided to it in connection with this Agreement strictly
confidential until the Share is transferred. This does not apply to such
information which (i) has been known to the Purchaser prior to receipt of the
information from the Seller, (ii) was in the public domain or has subsequently
come into the public domain other than by breach of confidentiality obligations
by the Purchaser, (iii) the Purchaser has received from a third party which to
the best knowledge of the Pur-



--------------------------------------------------------------------------------



 



Page 42

    chaser is not under an obligation of confidentiality to the Seller or the
Company or (iv) the Purchaser has developed independently and without breaching
its confidentiality obligation.   8.2   The Parties will keep the conclusion and
the content of this Agreement as well as the content of negotiations
confidential unless the disclosure of such information is required by law or by
regulations of other regulatory authorities/bodies.   8.3   The Seller shall
treat all those business and trade secrets of the Company or its operations
which are known to her as strictly confidential.

Sec. 9
Conditions precedent
This Agreement is subject to the following conditions precedent
(“aufschiebendbedingt”):



--------------------------------------------------------------------------------



 



Page 43

bedingt”):

9.1   [intentionally omitted]   9.2   The Seller has entered into a management
consulting agreement with the Purchaser a copy of which is attached in
Schedule 9.2 hereto.   9.3   The Seller and Mr. Klaus Merl respectively entered
into a mutual termination agreement with the Company regarding their respective
employment contract; a copy of each mutual termination agreement is attached in
Schedule 9.3 hereto.

Sec. 10
Miscellaneous

10.1   One half of the costs for the independent audit of the financial
statement 2006 of the Company by Deloitte & Touche shall be borne by each Party.
For the rest, each contractual Party shall bear its own costs and taxes and the
costs of its advisers and auditors. The Purchaser shall bear the costs of the
notarial recording of this deed.   10.2   Each Party shall be personally
responsible for the fulfillment of all



--------------------------------------------------------------------------------



 



Page 44

    obligations, if any, vis-à-vis brokers or finders assumed by that Party in
respect of the transactions agreed herein.   10.3   Changes and amendments to
this Agreement as well as declarations to be made hereunder shall be valid only
if made in writing (including telefax) unless a notarial deed is legally
required. This shall also apply to any change of this provision.   10.4   Any
notice or other communication under or in connection with this Agreement shall
be in writing and shall be delivered personally, or sent by post, courier or by
facsimile transmission:   (a)   In the case of the Seller, to:       Mrs. Inge
Merl,       An der Lohe 55
85375 Neufahrn
Fax: +49 /89/ 965165.   (b)   In the case of the Purchaser, to:       Nu
Horizons Electronics GmbH,       Elektrastraße 6
81925 Munich



--------------------------------------------------------------------------------



 



Page 45

    For the attention of:
Mr. Thomas Reisinger
Fax: +49 (89) 92 333 45-11.       With copy to:       Nu Horizons Electronics
Corp.,
      70 Maxess Road
Melville, NY 11747
USA
For the attention of:
Mr. Kurt Freudenberg
Fax: +1 (631) 396-3016.       or to the address notified at the point of closing
or any other address later notified in writing to the other Party at least
fifteen (15) days in advance. Save for the notice pursuant to section 16 of the
German Limited Liability Companies Act (GmbHG) communication shall be in the
English language or, if in any other language, accompanied by a translation into
English. In the event of any conflict between the English text and the text in
any other language, the English text shall prevail. Any changes in the authority
to represent the Purchaser shall be notified to the Seller without undue delay.
  10.5   If a provision of this Agreement should be or become invalid or not
contain a necessary regulation, the validity of the other provisions of



--------------------------------------------------------------------------------



 



Page 46

    this Agreement shall not be affected thereby. The invalid provision shall be
replaced and the gap shall be filled by a legally valid arrangement which
corresponds as closely as possible to the intention of the Parties or what would
have been the intention of the Parties according to the aim and purpose of this
Agreement if they had recognized the gap.   10.6   The Schedules to this
Agreement form an integral part of the Agreement. The headings in this Agreement
shall only serve the purpose of easier orientation and are of no consequence for
the contents and interpretation of this Agreement. Statements in one provision
or Schedule to this Agreement shall be deemed to have been made also for the
purposes of all other provisions of and Annexes to this Agreement.   10.7   All
public announcements concerning the transactions agreed in this Agreement shall
be agreed between the Parties in advance as to the timing and contents except as
otherwise required by law.       The Seller, however, accept that the Purchaser
as a publicly quoted company has to disclose the economics of the transactions
agreed in this Agreement (e.g. Purchase



--------------------------------------------------------------------------------



 



Page 47

    Price, certain financial information as to the Company etc.) to the public
after the execution of this Agreement.   10.8   This Agreement is drafted in the
English and the German language. The English text shall be binding; the German
text is for convenience purposes only, unless it is stated expressly otherwise
in this Agreement or a Schedule is only existing in the German language.

Sec. 11
Dispute Settlement, Applicable Law

11.1   All disputes between the Parties to this Agreement arising out of or in
connection with this Agreement and any amending agreements and any subsequent
agreements shall be exclusively and finally settled under the Rules of
Arbitration of the International Chamber of Commerce (hereinafter also referred
to as “ICC-Rules”) by one or more arbitrators appointed in accordance with the
said ICC-Rules.       Notwithstanding Art. 9.3 ICC-Rules



--------------------------------------------------------------------------------



 



Page 48

    a sole arbitrator to be appointed by the Court according to Art. 8.3
ICC-Rules or the chairman of the Arbitral Tribunal to be appointed by the Court
according to Art. 8.4 ICC-Rules shall be appointed directly by the Secretary
General of the Court without taking recourse to a proposal of any National
Committee of the ICC. The sole arbitrator or the chairman of the Arbitral
Tribunal shall be a national of Switzerland with residence or office address in
the Canton of Zurich, Switzerland.   11.2   The award shall be final, binding
and nonappealable. The Arbitral Tribunal shall not be permitted to award any
punitive or exemplary or treble damages which the Parties to this Agreement
hereby waive. Pretrial discovery shall be excluded. Judgement upon the award
rendered by the Arbitral Tribunal may be entered in any court having
jurisdiction thereof, except that no award of punitive or exemplary or treble
damages by the Arbitral Tribunal shall be enforced in any court.   11.13   The
place of arbitration shall be



--------------------------------------------------------------------------------



 



Page 49

    Zurich, Switzerland. This Agreement shall be governed by and construed in
accordance with German law and the Arbitration Tribunal shall apply German law.
The language of the proceedings shall be English.   11.14   The above
arbitration agreement shall not preclude any rights of the Parties to this
Agreement to apply for court Order(s) provided they are for temporary
(preservative or preventative) measures, e.g., temporary writs of attachment
and/or temporary (pre-award)
injunction(s) and/or temporary restraining orders etc.   11.15   In case that
the above arbitration agreement is or becomes invalid and/or ineffective the
following shall apply: The Parties to this Agreement waive their rights to a
jury trial of any claim, counterclaim or cause of this Agreement, or any
dealings with one another relating to the subject matter of this Agreement.
Pretrial Discovery and punitive or exemplary or treble damages shall be
excluded. Any controversy or claim arising from, or relating to, this Agreement
or a breach thereof shall only be submitted by the Parties to this Agreement to
the competent courts at Seller’s domicile (section 13 German Procedural Code
(Zivil-prozessordnung): “Allgemeiner Gerichtsstand des Wohnsitzes”), if



--------------------------------------------------------------------------------



 



Page 50

    situated within Germany, which shall have exclusive jurisdiction. In case
Seller’s domicile is situated outside of Germany, the district court of Munich I
(Landgerichi München I) shall have exclusive jurisdiction. The Parties to this
Agreement submit to the jurisdiction and venue of the German Courts and the
venues designated above. No such controversy or claim shall be submitted to any
court/tribunal within the United States of America, no matter whether federal-,
district- or other court. United States jurisdiction over such controversies or
claims shall be excluded.

The following Schedules have been presented to the deponents and personally
signed. The deponents waived reading out loud:
Schedule 3.2 (a), 3.4 (a), 3.11, 3.12 (a), 3.14, 3.17 (a).
The following Schedules are enclosed with this deed for information purposes:
Schedule 3.1 (c ), 3.1 (e), 3.16.
This Agreement and the other Schedules to it have been read aloud to the
appeared persons in the presence of the Notary, approved of by the appeared
persons and



--------------------------------------------------------------------------------



 



Page 51

signed by them and the Notary as follows:
(SIGNATURES AND NOTARY SEAL) [y35932y3593201.gif]



--------------------------------------------------------------------------------



 



Exhibit 10.1
UR-Nr.            / 2007
Verhandelt
zu München
am 06. Juni 2007.
Vor mir, dem unterzeichneten Notar
Dr. Thomas Engel
mit Amtssitz in
80333 München, Theatinerstraße 8



--------------------------------------------------------------------------------



 



Page 2

erschienen heute:

1.   Herr Thomas Reisinger, geb. am 16. Dezember 1962, geschäftsansässig:
Elektrastraße 6, 81925 München, ausgewiesen durch amtlichen Lichtbildausweis,  
    nachfolgend nicht handelnd im eigenen Namen, sondern als
alleinvertretungsberechtigter Geschäftsführer der       Nu Horizons Electronics
GmbH, einer nach dem Recht der Bundesrepublik Deutschland gegründeten und
bestehenden Gesellschaft mit beschränkter Haftung mit Sitz in München,
eingetragen im Handelsregister des Amtsgerichts München unter HRB 165 287,
Geschäftsadresse: Elektrastraße 6, 81925 München, und   2.   Mrs. Eva Todt-Hang,
born on July 4, 1951, with business address at Maximilianstraße 23/iii, 80539
München, hier handelnd für Frau Inge Merl, geboren am 1. März 1952, wohnhaft: An
der Lohe 55, 85375 Neufahrn, aufgrund beigefügter Vollmacht.

Die Frage des Notars nach einer Vorbefassung im Sinne von § 3 Abs. 1 S. 1 Nr. 7
Beurkundungsgesetz wurde nach Erläuterung durch den Notar von den erschienenen
Personen verneint.



--------------------------------------------------------------------------------



 



Page 3

Die erschienenen Personen baten sodann um die notarielle Beurkundung des
folgenden
Geschäftsanteilskauf- und
-abtretungsvertrag
zwischen

1.   Frau Inge Merl

- nachfolgend auch
,,Verkäuferin“ genannt -
und

2.   Nu Horizons Electronics GmbH

- nachfolgend auch
,,Käuferin“ genannt -
- Verkäuferin und Käuferin nachfolgend
gemeinsam auch ,,Parteien“ und
jeweils einzeln auch ,,Partei“ genannt -



--------------------------------------------------------------------------------



 



Page 4

Anlagenverzeichnis

      Anlage 2.4  
Escrow-Vereinbarung
   
 
Anlage 3.1 (c)  
Satzung der Gesellschaft vom 20. Dezember 2005
   
 
Anlage 3.1 (d)  
Liste der Geschäftsführer, Prokuristen und ähnlichen Mitgliedern der
Geschäftsführung
   
 
Anlage 3.1 (e)  
Einverständniserklärung von Herrn Klaus Merl vom 21. Mai 2007 zum Abschluss
dieses Vertrages
   
 
Anlage 3.2 (a)  
Liste der Vermögensgegenstände
   
 
Anlage 3.3  
Liste der rechtlichen Beziehungen zwischen der
Verkäuferin/Angehörigen/nahestehenden Gesellschaften und der Gesellschaft
   
 
Anlage 3.4 (a)  
Jahresabschlüsse
   
 
Anlage 3.4 (b)  
Banksalden
   
 
Anlage 3.5 (a)  
Liste der veräußerten Vermögensgegenstände
   
 
Anlage 3.8  
Liste der Rechtstreitigkeiten
   
 
Anlage 3.9  
Vertragliche Verpflichtungen
   
 
Anlage 3.11  
Liste der Aufträge
   
 
Anlage 3.12 (a)  
Liste der Kunden und Lieferanten
   
 
Anlage 3.14  
Liste der Versicherungsverträge
   
 
Anlage 3.16  
Niederlegungsschreiben
   
 
Anlage 3.17 (a)  
Liste der Arbeitnehmer
   
 
Anlage 7.4  
Liste der Personen, denen die Verkäuferin keine Dienstverträge oder Verträge
über die Erbringung von Dienstleistungen anbieten darf
   
 
Anlage 9.2  
Management-Beratungsvertrag zw. der Verkäuferin und der Käuferin
   
 
Anlage 9.3  
Aufhebungsverträge zwischen der Verkäuferin und Herrn Klaus Merl und der
Gesellschaft



--------------------------------------------------------------------------------



 



Page 5

Präambel

1.   Die Verkäuferin ist die einzige Gesellschafterin der dacom-süd Electronic
Vertriebs GmbH (nachstehend auch die ,,Gesellschaft“ genannt) mit Sitz in
Ismaning, eingetragen im Handelsregister des Amtsgerichts München unter HRB 83
610 und mit voll eingezahltem Stammkapital im Nennbetrag von DM 104.000,00, das
in 1 Geschäftsanteil (nachfolgend auch der ,,Geschäftsanteil“ genannt)
aufgeteilt ist, der wie folgt gehalten wird:

                  Gesellschafter   Geschäftsanteil       nominal  
 
               
Verkäuferin
  DM     104.000,00  
 
               
Summe
  DM     104.000,00  

2.   Zweck der Gesellschaft ist der Verkauf von elektronischen Komponenten jeder
Art.   3.   Die Parteien dieses Geschäftsanteilskauf- und -abtretungsvertrages
(nachfolgend der ,,Vertrag“ genannt) sind übereingekommen, dass die Verkäuferin
den einzigen Geschäftsanteil an der Gesellschaft auf der Grundlage der in diesem
Vertrag geregelten Vereinbarung an die Käuferin verkauft und abtritt.



--------------------------------------------------------------------------------



 



Page 6



Dies vorausgeschickt, vereinbaren die Parteien was folgt:
Ziff. 1
Verkauf und Abtretung
des Geschäftsanteils

1.1   Die Verkäuferin verkauft hiermit ihren vorstehend bezeichneten
Geschäftsanteil gemäß den Bestimmungen dieses Vertrages an die Verkäuferin. Die
Käuferin nimmt dieses Kaufangebot an.       Die Verkäuferin und die Käuferin
sind sich einig, dass die Übertragung des Eigentums an dem Geschäftsanteil gemäß
§§ 413, 398 BGB und § 15 GmbHG ausgeführt wird.       Die Verkäuferin und die
Käuferin sind sich einig, dass der Geschäftsanteil sowie sämtliche aus dem
Eigentum an dem Geschäftsanteil resultierenden Rechte und Nebenrechte,
insbesondere sämtliche Gewinnbezugsrechte der Verkäuferin, mit Wirkung zum 31.
Dezember 2006, 24 Uhr / 01. Januar 2007, 0 Uhr (nachfolgend der
,,Übertragungstag“ genannt) an die Verkäuferin abgetreten werden.   1.2   Die
Verkäuferin tritt hiermit den Geschäftsanteil frei und unbelastet von jeglichen
Pfandrechten oder



--------------------------------------------------------------------------------



 



Page 7

    Belastungen, vorbehaltlich der Zahlung des Kaufpreises gemäß nachfolgenden
Ziff. 2.3, 2.4 und 2.5 durch die Käuferin (Aufschiebende Bedingung), an die
diese Abtretung annehmende Käuferin ab.

1.3   Die Verkäuferin verkauft und tritt darüber hinaus hiermit, vorbehaltlich
der Zahlung des Kaufpreises gemäß nachfolgenden Ziff. 2.3, 2.4 und 2.5 durch die
Käuferin, an die diese Abtretung annehmende Käuferin, ab,   (a)   ungeachtet von
Ziff. 3.3, sämtliche sonstigen Rechte und Ansprüche, die ihr möglicherweise
gegen die Gesellschaft zustehen, sowie   (b)   sämtliche ganz oder teilweise
möglicherweise im Eigentum der Verkäuferin stehenden materiellen und
immateriellen Vermögensgegenstände, die dem Geschäftsbetrieb der Gesellschaft
dienen oder derzeit für diesen genutzt werden oder notwendig sind, mit Ausnahme
der Vermögensgegenstände, deren Eigentum nach den ausdrücklichen Bestimmungen
dieses Vertrages und seiner Anlagen bei der Verkäuferin verbleibt.   1.4   Die
Verkäuferin stimmt hiermit dem Verkauf und der Abtretung des Geschäftsanteils an
die Käuferin zu und verzichtet auf alle im Hinblick auf diesen Verkauf und diese
Abtretung möglicherweise beste-



--------------------------------------------------------------------------------



 



Page 8

    henden Vorkaufs- oder ähnlichen Rechte.

Ziff. 2
Kaufpreis, Zahlungsbedingungen,
Escrow-Vereinbarung

2.1   Der Gesamtkaufpreis für den Verkauf und die Abtretung des Geschäftsanteils
sowie für sämtliche sonstigen von der Verkäuferin in diesem Vertrag übernommenen
Verpflichtungen beträgt EUR 1.951.000,00 (in Worten: EURO eine Million
neunhunderteinundfünfzigtausend) (nachfolgend der ,,Kaufpreis“ genannt).   2.2  
Der Kaufpreis ist nach Maßgabe der nachfolgenden Ziff. 2.3, 2.4 und 2.5 (Zug um
Zug) am Tag der Unterzeichnung dieses Vertrages (,,Vollzugstag“) zur Zahlung
fällig.   2.3   Ein Betrag in Höhe von EUR 1.751.000,00 (in Worten: EURO eine
Million siebenhunderteinundfünfzigtausend) ist auf das Konto Nr. 1901504456 der
Verkäuferin bei der CitiBank (BLZ 300 209 00) IBAN DE19300209001901504456, Bic
Code CIPRDEDD zu leisten.   2.4   Ein Betrag in Höhe von EUR 200.000,00 (in
Worten: EURO zweihunderttausend) ist auf das Konto Nr. 668513093 Bei Der
HypoVereinsbank (BLZ 700 202



--------------------------------------------------------------------------------



 



Page 9

    70; IBAN DE21700202700668513093; Swift (BIC Code) HYVEDEMMXXX) (nachfolgend
das ,,Escrow-Konto“ genannt), das vom Escrow-Agenten auf der Grundlage des
Esrow-Vereinbarung, die diesem Vertrag in Kopie in Anlage 2.4 beigefügt ist
(nachfolgend ,,Esrow-Vereinbarung“ genannt), gemeinsam zu eröffnen ist, zu
leisten.

2.5   Die Käuferin wird ihre die Zahlung ausführende Bank unmittelbar nach
Unterzeichnung dieses Vertrages in Gegenwart des Notars telefonisch,
elektronisch oder per Telefax anweisen, den Kaufpreis nach Maßgabe der
vorstehenden Ziff. 2.3 und 2.4 auf das Konto der Verkäuferin und auf das
Escrow-Konto zu überweisen.

Ziff. 3
Garantien der Verkäuferin
Die Käuferin verlässt sich beim Abschluss dieses Vertrages auf die Richtigkeit
der nachstehenden Zusicherungen und Garantien.
Die Verkäuferin garantiert in Form eines selbständigen Garantieversprechens
gemäß § 311 Abs. 1 BGB und nach näherer Maßgabe der nachfolgenden
Inhaltsbeschreibungen, dass die nachstehenden Erklärungen in den Ziff. 3.1 bis
3.19 am Vollzugstag richtig und vollständig sind. Die



--------------------------------------------------------------------------------



 



Page 10

Parteien sind sich ferner darin einig, dass diese Erklärungen keine
Beschaffenheitsgarantie im Sinne von § 443 BGB darstellen.
Obwohl die nachfolgenden Garantien auf Eigenschaften oder die Art des
Gegenstands dieses Vertrages Bezug nehmen, stellen Sie dennoch selbständige
Garantieversprechen entsprechend der Beschreibung im vorstehenden Absatz dar.
Die vorgenannte Auslegung der Ziff. 3.1 bis 3.19 ist für beide Parteien im
Hinblick auf ihre Vertragsbeziehung und, soweit rechtlich zulässig, auch im
Hinblick auf Beziehungen zu Dritten unwiderruflich bindend. Die Parteien sind
sich einig, dass diese Auslegung die notwendige Grundlage für sämtliche
unabhängigen Garantieversprechen der Verkäuferin nach dieser Ziff. 3 bildet.

3.1   Gesellschaftsrechtliche Verhältnisse   (a)   Die Angaben in der Präambel
dieses Vertrages in Bezug auf die Gesellschaft und den Geschäftsanteil an der
Gesellschaft sind in jeder Hinsicht vollständig und richtig. Der Geschäftsanteil
ist voll eingezahlt, nicht nachschusspflichtig und frei von jeglichen
Nebenpflichten oder sonstigen Pflichten oder Einschränkungen.       Die
Gesellschaft wurde ordnungs-



--------------------------------------------------------------------------------



 



Page 11

    gemäß gegründet und es bestehen keine Umstände, die nach vernünftigem
Ermessen möglicherweise Insolvenzverfahren nach sich ziehen würden.

(b)   Personen und Gesellschaften, die nicht in der Präambel dieses Vertrages
genannt sind, halten keine direkte oder indirekte Beteiligung oder Rechte gleich
welcher Art an der Gesellschaft und es bestehen auch keine Ansprüche auf
Einräumung solcher Beteiligungen oder Rechte. Der Geschäftsanteil ist frei von
Rechten Dritter gleich welcher Art und es bestehen auch keine Ansprüche auf
Einräumung solcher Rechte oder auf Übertragung des Geschäftsanteils.   (c)   Mit
Ausnahme der Satzung der Gesellschaft gemäß Anlage 3.1 (c) zu diesem Vertrag
sowie der Vereinbarungen, Beschlüsse und Zusagen, auf die in diesem Vertrag und
dessen Anlagen ausdrücklich Bezug genommen wird, bestehen keine Vereinbarungen,
Beschlüsse oder Zusagen über (i) die Beziehung zwischen der Gesellschaft und
deren Gesellschafterin oder (ii) die Berufung von Geschäftsführern der
Gesellschaft, und auch keine Verpflichtungen zum Abschluss solcher
Vereinbarungen, zur Fassung solcher Beschlüsse oder zur Abgabe solcher Zusagen.
  (d)   Anlage 3.1 (d) zu diesem Vertrag



--------------------------------------------------------------------------------



 



Page 12

    enthält eine richtige und vollständige Liste sämtlicher Geschäftsführer,
Prokuristen und vergleichbarer Mitglieder der Geschäftsführung der Gesellschaft,
sämtlicher Mitglieder des Aufsichts- oder Beirats oder vergleichbarer Gremien
der Gesellschaft, soweit vorhanden, sowie sämtlicher von der Gesellschaft
gewährter Vollmachten einschließlich sämtlicher Bankvollmachten und
Zeichnungsbefugnisse.

(e)   Der Geschäftsanteil bildet nicht das gesamte Vermögen der Verkäuferin im
Sinne von § 1365 Abs. 1 BGB. Der Ehemann der Verkäuferin, Herr Klaus Merl, hat
dem Abschluss dieses Vertrages durch die Verkäuferin mit der diesem Vertrag als
Anlage 3.1 (e) beigefügten Einverständniserklärung vom 21. Mai 2007 zugestimmt.
  3.2   Organisation   (a)   Die Gesellschaft hat das vollständige,
uneingeschränkte und unbelastete Eigentum und den vollständigen,
uneingeschränkten und unbelasteten Besitz an sämtlichen materiellen und
immateriellen Vermögensgegenstände, die ihrem Geschäftsbetrieb dienen oder zu
dienen bestimmt sind, insbesondere an den in diesem Vertrag als Anlage 3.2 (a)
beigefügten ,,Anla-



--------------------------------------------------------------------------------



 



Page 13

    genverzeichnis“ bezeichneten Vermögensgegenstände, mit Ausnahme derjenigen
materiellen Vermögensgegenstände, die im Rahmen des gewöhnlichen
Geschäftsbetriebs zu marktüblichen Konditionen von Personen und Gesellschaften
gemietet sind, bei denen es sich nicht um die Verkäuferin handelt, oder die bis
zur Zahlung üblichen Eigentumsvorbehalten von Lieferanten unterliegen.

(b)   Die Gesellschaft ist Eigentümerin sämtlicher für den gewöhnlichen
Geschäftsbetrieb ihres Unternehmens erforderlicher Vermögensgegenstände.   (c)  
Die Gesellschaft hat keine (Zweig-) Niederlassungen oder Betriebsstätten neben
ihrem Hauptgeschäftssitz in Ismaning und hält auch keine Beteiligungen oder
Anteile an anderen Gesellschaften, Handelsgesellschaften oder Unternehmen.   (d)
  Mit der Übertragung des Geschäftsanteils an die Käuferin gemäß vorstehender
Ziff. 1 erwirbt die Käuferin das vollständige, uneingeschränkte und unbelastete
Eigentum an dem Geschäftsanteil zu ihrer freien Verfügung.   3.3   Erlöschen von
Verträgen/ Gesellschafterdarlehen       Soweit in diesem Vertrag und sei-



--------------------------------------------------------------------------------



 



Page 14

    nen Anlagen sowie in Anlage 3.3 zu diesem Vertrag nicht ausdrücklich
abweichend geregelt, erlöschen am Vollzugstag sämtliche Rechtsbeziehungen
zwischen der Verkäuferin und der Gesellschaft sowie sämtliche Rechte und
Ansprüche der Verkäuferin gegenüber die Gesellschaft, wobei kein Rechte und kein
Anspruch über den Vollzugstag hinaus weiter besteht und aus dem Erlöschen für
die Gesellschaft keine Verpflichtungen und keine Verbindlichkeiten gleich
welcher Art erwachsen. Die Verkäuferin gewährleistet, dass dies auch gilt für
alle Rechtsbeziehungen zwischen der Gesellschaft und ihren Angehörigen im Sinne
von § 15 AO (Abgabenordnung) (nachfolgend ,,Angehörige“ genannt) und/oder
Gesellschaften, die von ihr oder ihren Angehörigen kontrolliert werden
(nachfolgend ,,nahestehende Gesellschaften“ genannt), sowie für sämtliche Rechte
und Ansprüche von Angehörigen und/oder nahestehenden Gesellschaften gegenüber
der Gesellschaft; die Verkäuferin wird die Gesellschaft und die Käuferin
insoweit von sämtlichen Ansprüchen freistellen.

3.4   Jahresabschlüsse/ Umlaufvermögen   (a)   Die Jahresabschlüsse (Bilanz,



--------------------------------------------------------------------------------



 



Page 15

    Gewinn- und Verlustrechnung und Anhang gemäß §§ 284 und 285 HGB) der
Gesellschaft für die Geschäftsjahre 2004, 2005 und 2006 sowie der
Zwischenabschluss für den am 31. März 2007 endenden Zwischenabschlusszeitraum
(der ,,Bilanzstichtag“) (die Bilanz zu vorgenanntem Datum nachfolgend
,,Zwischenbilanz“ genannt und zusammen mit den Jahresabschlüssen für die
Geschäftsjahre 2004, 2005 und 2006 nachfolgend gemeinsam ,,Jahresabschlüsse“
genannt), die diesem Vertrag als Anlage 3.4 (a) beigefügt sind, wurden mit der
Sorgfalt eines ordentlichen Kaufmanns auf der Grundlage ordnungsgemäßer
Buchführung und im Einklang mit und unter Beachtung der deutschen, allgemein
anerkannten Grundsätze ordnungsgemäßer Buchführung, wie sie in den Bestimmungen
des HGB unter Berücksichtigung der Bestimmungen des GmbHG niedergelegt sind,
aufgestellt. Die vorgenannten Grundsätze wurden in den letzten drei Jahren
jeweils konsistent, einheitlich und ohne Änderung angewandt und ausgeübt. Für
sämtliche zum Zeitpunkt der Aufstellung des jeweiligen Jahresabschlusses
feststellbaren Risiken, Wertminderungen und Verluste wurde ordnungsgemäß durch
ausreichende Abschreibungen, Änderungen der Bewertung oder Rücklagen vorge-



--------------------------------------------------------------------------------



 



Page 16



    sorgt; die Gesellschaft hat keine Pensionsverpflichtungen. Die
Jahresabschlüsse sind vollständig und richtig und vermitteln ein vollständiges
und richtiges Bild der tatsächlichen Verhältnisse der Gesellschaft zum
jeweiligen Abschlussstichtag sowie des operativen Ergebnisses der Gesellschaft
für den jeweils beendenden Bilanzierungszeitraum. Es bestehen jeweils keine
nicht ausgewiesenen Verbindlichkeiten mit Ausnahme (i) der in den
Jahresabschlüssen ausgewiesenen und (ii) der im Rahmen des gewöhnlichen
Geschäftsbetriebs begründeten Verbindlichkeiten, sofern diese einen Betrag von
EUR 5.000,00 nicht übersteigen.   (b)   Am Tag der Unterzeichnung dieses
Vertrages verfügt die Gesellschaft über die in Anlage 3.4 (b) genannten
Banksalden.   (c)   Das Umlaufvermögen der Gesellschaft (wie nachfolgend
definiert) beträgt mehr als EUR 365.000,00. In diesem Vertrag bezeichnet der
Begriff ,,Umlaufvermögen“ den Saldo der Vorräte, der Forderungen aus Lieferungen
und Leistungen, der sonstigen flüssigen Mittel und der geleisteten Anzahlungen,
der sonstigen Rückstellungen, der Verbindlichkeiten aus Lieferungen und
Leistungen, der sonstigen kurzfristigen Rückstellungen und



--------------------------------------------------------------------------------



 



Page 17

    der sonstigen kurzfristigen Verbindlichkeiten.

3.5   Geschäftsbetrieb   (a)   Seit dem Bilanzstichtag wurde die Gesellschaft
nur im Rahmen des gewöhnlichen und üblichen Geschäftsbetriebs geführt;
insbesondere (i) erfolgten sämtliche mit Wirkung nach dem Bilanzstichtag
durchgeführten Lohn- und Gehaltserhöhungen nur in üblicher Höhe, (ii) haben sich
die Verbindlichkeiten nicht erhöht, (iii) mit Ausnahme der in Anlage 3.5 (a)
genannten wurden außer im Rahmen des gewöhnlichen Geschäftsbetriebs keine
wesentlichen Vermögensgegenstände veräußert oder verpfändet und (iv) wurden alle
Vorräte nach dem strengen Niederstwertprinzip bewertet und sind nicht höher, als
zur Fortführung des Geschäftsbetriebs in der derzeit ausgeübten Art und Weise
erforderlich.   (b)   Zwischen dem Bilanzstichtag und dem Tag der Unterzeichnung
dieses Vertrages sind keine außergewöhnlichen geschäftlichen Ereignisse
eingetreten, wurden keine außergewöhnlichen Vereinbarungen getroffen und sind
keine außergewöhnlichen sonstigen Ereignisse (insbesondere keine
Gewinnausschüttungen) eingetreten,



--------------------------------------------------------------------------------



 



Page 18

    die Vermögensgegenstände oder die Ertragslage der Gesellschaft jeweils für
sich genommen oder gemeinsam mit anderen außergewöhnlichen Ereignissen
nachteilig beeinflusst haben.

3.6   Vermögensgegenstände       Sämtliche wesentlichen beweglichen
Vermögensgegenstände der Gesellschaft wurden gut gepflegt und gewartet und
befinden sich abgesehen von der normalen Abnutzung in gutem und betriebsfähigem
Zustand. Die in der Zwischenbilanz als Forderungen aus Lieferungen und
Leistungen ausgewiesenen Beträge stammen ausschließlich aus dem Verkauf von
Vorräten oder Dienstleistungen im Rahmen des gewöhnlichen Geschäftsbetriebs an
Personen, die nicht mit der Gesellschaft und der Verkäuferin, Angehörigen
und/oder nahestehenden Gesellschaften verbunden sind, und werden nach dem bei
der Gesellschaft üblichen Verfahren vom jeweiligen Schuldner üblicherweise vor
Ablauf von 90 Tagen nach dem Fälligkeitstermin zum angegebenen Bruttobetrag ohne
Abzüge und Delkredere-, Inkasso- oder sonstige Kosten bezahlt, abzüglich des
Betrages der in der Zwischenbilanz ausgewiesenen Einzel- und
Pauschalwertberichtigungen.



--------------------------------------------------------------------------------



 



Page 19



3.7   Immobilien       Die Gesellschaft hat keinen Grundbesitz.   3.8  
Rechtsstreitigkeiten       Mit Ausnahme der in Anlage 3.8 dieses Vertrages
bezeichneten Rechtsstreitigkeiten ist die Gesellschaft weder Partei von
gerichtlichen Verfahren, Verwaltungsverfahren oder Untersuchungen noch sind
solche angedroht; es sind auch keine Umstände bekannt, die nach vernünftigem
Ermessen erwarten lassen, dass sie die Grundlage für gerichtliche Verfahren,
Verwaltungsverfahren oder Untersuchungen bilden können. Mit Ausnahme der in
Anlage 3.8 genannten, wurden seit 01. Januar 2004 von Kunden oder dritten
Parteien gegenüber der Gesellschaft weder gesetzliche noch vertragliche
Gewährleistungsansprüche aus der Lieferung von Waren geltend gemacht. Die
Gesellschaft ist keinen Urteilen, Bescheiden oder Vergleichen oder
Vereinbarungen im Rahmen von Gerichts- oder Verwaltungsverfahren unterworfen,
die sie in ihrem Geschäftsbetrieb, beim Erwerb oder der Veräußerung von
Vermögensgegenständen, im Wettbewerb oder beim Betrieb einzelner Geschäftszweige



--------------------------------------------------------------------------------



 



Page 20

    beschränken oder beeinträchtigen würden. Insbesondere beeinträchtigen das
Wettbewerbsverbot aus der Vertriebsvereinbarung zwischen der Gesellschaft und
Clare, Inc. vom 26. Januar 2001, das Wettbewerbsverbot aus der
Vertriebsvereinbarung zwischen der Gesellschaft und Standard Mircosystems
Corporation vom 15. März 2000 und das Wettbewerbsverbot aus der
Vertriebsvereinbarung zwischen der Gesellschaft und Micrel Semiconductor, Inc.
vom 1. Dezember 1999 die Gesellschaft nicht in ihrem Geschäftsbetrieb; die
Gesellschaft beachtet die vorgenannten Wettbewerbsverbote und verkauft keine
Produkte von Wettbewerbern der Clare, Inc., der Standard Mircosystems
Corporation oder der Micrel Semiconductor, Inc.

3.9   Wesentliche vertragliche Verpflichtungen       Mit Ausnahme der in Anlage
3.9 dieses Vertrages genannten Verträge, Vereinbarungen und Zusagen (nachfolgend
gemeinsam ,,vertragliche Verpflichtungen“ genannt) unterliegt die Gesellschaft
keinen wesentlichen vertraglichen Verpflichtungen.       Die Informationen zum
Inhalt der vertraglichen Verpflichtungen in Anlage 3.9 dieses Vertrages sind



--------------------------------------------------------------------------------



 



Page 21

    vollständig und richtig. Die vertraglichen Verpflichtungen sind wirksam und
gegenüber der jeweiligen Vertragspartei durchsetzbar, und weder die Gesellschaft
noch die jeweils andere Vertragspartei hat vertragliche Verpflichtungen verletzt
oder nicht erfüllt. Die Unterzeichnung und der Vollzug dieses Vertrages führen
nicht zu Änderungen oder zum Erlöschen vertraglicher Verpflichtungen, zu
Rückzahlungen der der Gesellschaft gewährten Zuschüsse, Steuervergünstigungen
oder vergleichbaren Vorteile gleich welcher Art, zur vorzeitigen Fälligkeit von
Verpflichtungen oder Verbindlichkeiten der Gesellschaft oder zur Einschränkung
oder Beendigung von Lieferanten- oder Vertriebsbeziehungen zwischen der
Gesellschaft und ihren Liefereranten und Kunden.

3.10   Gewerblicher Rechtsschutz   (a)   Die Gesellschaft hat das
uneingeschränkte Recht zur Nutzung ihrer derzeitigen Firma.   (b)   Die
Gesellschaft ist Eigentümerin des gesamten Bearbeitungs- und Marketing-Know-hows
für sämtliche ihrer ehemaligen und aktuellen Produkte und ist, soweit das
entsprechende Bearbeitungs- und Marketing-Know-how schriftlich niedergelegt
wurde, im Besitz



--------------------------------------------------------------------------------



 



Page 22

    sämtlicher hierzu gehörden Dokumente. Die Gesellschaft verletzt durch die
Vermarktung ihrer aktuellen Produkte oder durch andere Handlungen im Rahmen
ihres Geschäftsbetriebs keine gewerblichen Schutzrechte Dritter und wird auch
durch die Vermarktung von derzeit in der Planungs- und Entwicklungsphase
befindlichen Produkten keine gewerblichen Schutzrechte Dritter verletzen.

(c)   Die Gesellschaft verfügt und verfügte insbesondere jederzeit über
sämtliche zur Ausübung ihres Geschäftsbetriebs erforderliche Lizenzen.   (d)  
Die Gesellschaft ist und war insbesondere jederzeit im Besitz aller
erforderlichen Rechte zur Nutzung ihres aktuellen Internet-Domainnamens
,,dacom-sued.de“.   3.11   Aufträge       Die in Anlage 3.11 zu diesem Vertrag
dargelegten Angaben zu den Bestellungen der Gesellschaft sind vollständig und
richtig; die in Anlage 3.11 genannten Bestellungen sind richtige und
tatsächliche Kaufverträge der Gesellschaft und bindende Bestellungen der
jeweiligen Kunden der Gesellschaft und mit Ausnahme der in Anlage 3.11
bezeichneten auf der Grundlage der Allgemeinen Geschäftsbedingun-



--------------------------------------------------------------------------------



 



Page 23

    gen der Gesellschaft abgeschlossen.

3.12   Kunden und Lieferanten   (a)   Anlage 3.12 (a) zu diesem Vertrag enthält
eine vollständige und richtige Liste der zehn größten Kunden und der zehn
größten Lieferanten der letzten zwölf Monate (Stand: 23. Mai 2007) sowie
sämtlicher Lieferanten der Gesellschaft, die in Bezug auf bestimmte Waren und
Dienstleistungen die einzige Bezugsquelle sind und hinsichtlich derer keine
alternative Bezugsquelle zu vergleichbaren Konditionen existiert (mit Ausnahme
von Stromlieferungsverträgen und PTT-Dienstleistungen).   (b)   Die Gesellschaft
unterhält gute Geschäftsbeziehungen zu den vorgenannten Kunden und Lieferanten
und es besteht nach bestem Wissen der Verkäuferin, welches das beste Wissen der
Gesellschaft einschließt, (Kennen und Kennenmüssen) kein Grund zu der Annahme,
dass sich die entsprechenden Geschäftsbeziehungen infolge der in diesem Vertrag
vereinbarten Transaktionen oder aus irgendwelchen anderen Gründen ändern werden.
Sämtliche Verträge und Beziehungen der Gesellschaft mit Kunden, Lieferanten und
anderen Vertragspartnern werden auf rein geschäftlicher Grundlage



--------------------------------------------------------------------------------



 



Page 24

    und auf der Basis von marktüblichen Konditionen begründet und durchgeführt.

3.13   Steuern, Sozialversicherung       Die Begriffe ,,Steuer“ oder ,,Steuern“
bezeichnen sämtliche direkten und indirekten Steuern, einschließlich, ohne
darauf beschränkt zu sein, sämtliche Gebühren, Abgaben, Zölle, Beiträge oder
Gebühren, Quellensteuern, die von oder im Auftrag von Bundes-, Gemeinde- oder
Kommunalregierungen/-behörden oder sonstigen Verwaltungsorganen oder -personen
erhoben werden, einschließlich, ohne darauf beschränkt zu sein, Einkommensteuer,
Vermögenssteuer, Quellensteuern, Kommunalsteuern, Umsatzsteuer, Anmeldegebühren,
Zollgebühren oder Sozialabgaben, die von der Gesellschaft nach den anwendbaren
Steuer-, Zoll- und Sozialversicherungsbestimmungen, die bis zum und am
Vollzugstag gelten, zu bezahlen sind, einschließlich Zinsen, Strafen und
sonstiger steuerlicher Nebenleistungen im Sinne von § 3 AO (Abgabenordnung).    
  Die Gesellschaft hat sämtliche anwendbaren Steuer-, Zoll- und
Sozialversicherungsbestimmungen, die bis zum und am Vollzugstag gelten, in jeder
Hinsicht eingehal-



--------------------------------------------------------------------------------



 



Page 25

    ten und hat bis zum jeweiligen Fälligkeitsdatum sämtliche Steuererklärungen
und sonstigen Meldungen abgegeben, die nach den anwendbaren gesetzlichen
Regelungen bei Finanzämtern oder sonstigen Behörden (,,Steuerbehörde“)
einzureichen sind, sämtliche fälligen Steuern, Steuervorauszahlungen und
sonstigen öffentlichen Abgaben bezahlt, sämtliche einzubehaltenden Steuern,
Sozialversicherungsabgaben und sonstigen öffentlichen Abgaben einbehalten und
diese bei Fälligkeit an den jeweiligen Empfänger bezahlt und gegebenenfalls
sämtliche damit in Zusammenhang stehenden Verzugszinsen und Strafgebühren
rechtzeitig und vollständig bezahlt und ausreichende Rückstellungen für Steuern,
Sozialversicherungsabgaben und sonstige öffentliche Abgaben gebildet, die gemäß
der Zwischenbilanz noch nicht, d.h. zum Bilanzsstichtag, fällig sind. Durch die
in vorstehender Ziffer 3.3 genannten Transaktionen entstehen keine Steuern.

    Die Gesellschaft hat sämtliche Steuerabzüge und -einbehalte bei Zahlungen
der Gesellschaft vorgenommen, zu deren Vornahme sie gesetzlich verpflichtet ist,
und hat sämtliche auf diese Weise einbehaltenen Beträge vollständig an die
entsprechende Steuerbehörde bezahlt.



--------------------------------------------------------------------------------



 



Page 26



    Die Gesellschaft hat in den an die Steuerbehörde übermittelten
Steuererklärungen sämtliche Einnahmen, Zahlungen oder Transaktionen angegeben,
die mitgeteilt werden mussten (einschließlich sämtlicher verdeckter
Gewinnausschüttungen), und hat Einnahmen, Zahlungen oder Transaktionen erklärt,
die in jeder Hinsicht wahr, zutreffend und vollständig sind und die nicht
Gegenstand von Rechtsstreitigkeiten sind. Die Verkäuferin garantiert und
gewährleistet, dass sämtliche gegenüber der Steuerbehörde behaupteten
Steueransprüchen/ -erstattungen in der behaupteten Höhe und der geltend
gemachten/erstatteten Höhe bestehen.       Die Gesellschaft besitzt alle
Aufzeichnungen und Informationssysteme, die eine Gesellschaft verpflichtet ist,
für steuerliche Zwecke vorzuhalten, und kann diese zur Prüfung in den
Geschäftsräumen der Gesellschaft zur Verfügung stellen.   3.14   Versicherung  
    Anlage 3.14 dieses Vertrages enthält eine vollständige und richtige Liste
sämtlicher Versicherungsverträge der Gesellschaft. Die Versicherungsverträge
bieten eine angemessene, branchenübliche Deckung und sind voll wirksam und



--------------------------------------------------------------------------------



 



Page 27

    gültig, sämtliche Versicherungsprämien wurden bei Fälligkeit rechtzeitig
bezahlt, und es stehen keine Versicherungsansprüche aus, die von den
betreffenden Versicherungen in Frage gestellt, abgelehnt, angefochten oder
überprüft werden.

3.15   Genehmigungen       Die Gesellschaft verfügt über sämtliche
öffentlich-rechtliche Genehmigungen und Erlaubnisse, die sie zur Ausübung ihres
derzeitigen Geschäftsbetriebs benötigt. Sie verletzt durch die Ausübung ihres
Geschäftsbetriebs weder in wesentlichem Umfang noch mit wesentlichen Folgen
Rechte Dritter oder einschlägige Gesetze, einschließlich der Wettbewerbsgesetze,
des Gewerberechts und der Umweltschutzbestimmungen, und hat auch in der
Vergangenheit nicht gegen Umweltschutzbestimmungen verstoßen. Die
Vermögensgegenstände der Gesellschaft stehen im Einklang mit sämtlichen Rechten
Dritter oder einschlägigen Gesetzen. Sämtliche von der Gesellschaft vermarkteten
und/oder vertriebenen Produkte entsprechen den rechtlichen und sonstigen
einschlägigen Bestimmungen einschließlich definierter Standards. Die
Unterzeichnung, der Abschluss und die Erfüllung dieses Vertrages



--------------------------------------------------------------------------------



 



Page 28

    durch die Verkäuferin begründet eine wirksame, rechtlich bindende und
gerichtlich durchsetzbare Verpflichtung der Verkäuferin gemäß den vertraglichen
Bestimmungen und verstößt insbesondere nicht gegen Gesetze, Verträge oder
Vereinbarungen und steht nicht mit Gesetzen, Verträgen oder Vereinbarungen oder
einzelnen Bestimmungen eines Gesetzes, eines Vertrages oder einer Vereinbarung
in Widerspruch, wenn dies zur Unwirksamkeit dieses Vertrages führen würde oder
könnte.

3.16   Amtsniederlegungen       Die Mitglieder der Geschäftsführung der
Gesellschaft haben ihre Ämter mit den diesem Vertrag in Anlage 3.16 beigefügten
Niederlegungsschreiben mit Wirkung zum heutigen Tag niedergelegt, ohne dass
aufgrund der Niederlegung für die Gesellschaft oder die Käuferin Verpflichtungen
oder Verbindlichkeiten gleich welcher Art entstehen.   3.17   Arbeitnehmer,
Berater   (a)   Die diesem Vertrag in Anlage 3.17 (a) beigefügte Liste aller
Arbeitnehmer und Berater der Gesellschaft ist vollständig und richtig. Die
Gesellschaft hält sämtliche



--------------------------------------------------------------------------------



 



Page 29

    anwendbaren Gesetze und Verordnungen, insbesondere arbeitsrechtliche Gesetze
und Verordnungen, in jeder Hinsicht ein. Es bestehen und bestanden auch in der
Vergangenheit keine Rechtstreitigkeiten mit der Belegschaft und den
Arbeitnehmervertretern und es sind keine Umstände bekannt, die nach vernünftigem
Ermessen solche Rechtstreitigkeiten erwarten lassen.

(b)   Durch die Kündigung von Frau Bettina Koeniger mit Wirkung zum 15. März
2007 entstehen der Gesellschaft keine Kosten.   3.18   Unternehmenskontinuität  
    Seit dem Bilanzstichtag sind keine wesentlichen nachteiligen Änderungen des
Geschäftsbetriebs oder der Ertragsaussichten der Gesellschaft eingetreten. Nach
bestem Wissen der Verkäuferin bestehen zum Tag der Unterzeichnung dieses
Vertrages keine speziell auf die Gesellschaft bezogenen Umstände, die den
Geschäftsbetrieb der Gesellschaft in Zukunft wesentlich nachteilig beeinflussen
könnten. Die Verkäuferin hat zum Tag der Unterzeichnung dieses Vertrages keine
Kenntnis von Tatsachen oder Umständen, die zu Beschränkungen, Beeinträchtigungen
oder zur Einstellung des Vertriebs oder der Vermarktung von Produkten



--------------------------------------------------------------------------------



 



Page 30

    führen könnten, die derzeit von der Gesellschaft vertrieben oder vermarktet
werden.

3.19   Maklergebühren       Die Gesellschaft unterliegt keinen Verpflichtungen
gegenüber Maklern für Vermittlungs- oder ähnliche Leistungen (,,Finder’s Fee“).

Ziff. 4
Garantien der Käuferin
Die Käuferin erklärt Form eines selbständigen Garantieversprechens, dass die
nachstehenden Erklärungen am Vollzugstag richtig sind:

4.1   Die Käuferin ist eine rechtswirksam bestehende, ordnungsgemäß gegründete
und nach dem Recht der Bundesrepublik Deutschland eingetragene Gesellschaft.  
4.2   Die Käuferin verfügt über sämtliche gesellschaftsrechtliche Vollmachten
zum Abschluss dieses Vertrages sowie zur Erfüllung aller in diesem Vertrag
enthaltenen Pflichten. Die Unterzeichnung, der Abschluss und die Erfüllung
dieses Vertrages durch die Käuferin begründet eine wirksame, rechtlich bindende
und gerichtlich durchsetzbare Verpflichtung der Käuferin gemäß den ver-



--------------------------------------------------------------------------------



 



Page 31

    traglichen Bestimmungen, außer die Durchsetzbarkeit ist aufgrund von
Bankrott-, Insolvenz- oder sonstigen Gesetzen mit Auswirkungen auf
Gläubigerrechte eingeschränkt, und verstößt insbesondere nicht gegen Gesetze,
Verträge oder Vereinbarungen und steht nicht mit Gesetzen, Verträgen oder
Vereinbarungen oder einzelnen Bestimmungen eines Gesetzes, eines Vertrages oder
einer Vereinbarung in Widerspruch, wenn dies zur Unwirksamkeit dieses Vertrages
führen würde oder könnte.

Ziff. 5
Gewährleistung

5.1   Sollte ein von der Verkäuferin gemäß Ziff. 3 dieses Vertrages abgegebenes
Garantieversprechen unrichtig oder unvollständig sein, ist die Verkäuferin
verpflichtet, den der Käuferin oder der Gesellschaft entstandenen Schaden zu
ersetzen.   5.2   Rücktrittsrechte sind ausgeschlossen; die Käuferin ist jedoch
berechtigt, von diesem Vertrag zurückzutreten, wenn eine Verletzung eines
Garantieversprechens nach vorstehender Ziff. 3 eingetreten ist, und dies einen
Schaden in Höhe von mehr als 50 % des Kaufpreises verursacht hat oder verursa-



--------------------------------------------------------------------------------



 



Page 32

    chen wird; die Verkäuferin ist berechtigt, von diesem Vertrag
zurückzutreten, wenn die Käuferin den fälligen Kaufpreis nicht innerhalb von 15
Bankarbeitstagen nach Zugang einer schriftlichen Zahlungsaufforderung der
Verkäuferin (die ,,Zahlungsaufforderung“) gemäß Ziff. 2.3, 2.4 und 2.5 bezahlt.

5.3   Prüfungen, Kontrollen und Untersuchungen der Käuferin oder von
Wirtschaftsprüfern, Rechtsanwälten oder sonstigen Berater, deren Dienste von der
Käuferin in Anspruch genommen werden, berühren weder die Verpflichtungen,
Zusicherungen und Garantien der Verkäuferin nach diesem Vertrag, noch das Recht
der Käuferin zur Geltendmachung von Forderungen auf der Grundlage der
entsprechenden Verpflichtungen und Garantien.   5.4   Ansprüche der Käuferin
gegen die Verkäuferin auf der Grundlage der Garantieversprechen in diesem
Vertrag in Bezug auf vor dem Vollzugstag liegende Ereignisse oder Fristen werden
in dem Umfang herabgesetzt, in dem der die Ansprüche begründende Schaden in der
Zwischenbilanz ausgewiesen ist.   5.5   Ansprüche der Käuferin nach diesem
Vertrag verjähren vorbehaltlich des nachfolgenden Satz 2 am



--------------------------------------------------------------------------------



 



Page 33

    30. Juni 2008. Ansprüche der Käuferin in Zusammenhang mit Steuer- oder
Sozialversicherungspflichten verjähren sechs Monate nach Unanfechtbarkeit des
Steuer- oder Sozialversicherungsbescheides, der keinem gesetzlichen Vorbehalt
zur Prüfung durch das Finanzamt unterliegt. Die Verjährung wird durch
schriftliche Geltendmachung eines Anspruchs beim Internationalen
Schiedsgerichtshof nach Maßgabe der Regelungen in Ziff. 11 dieses Vertrages
gehemmt.

Ziff. 6
Sonstige Verpflichtungen der Parteien und Freistellungen

6.1   Die Parteien verpflichten sich, auf Anfrage einer Partei jederzeit nach
dem Tag der Unterzeichnung dieses Vertrages und ohne weitere Gegenleistung
sämtliche Dokumente formgerecht zu unterzeichnen und sämtliche Maßnahmen
einzuleiten, die möglicherweise noch für den Vollzug und die vollständige
Erreichung des Zwecks dieses Vertrages erforderlich sind.   6.2   [Frei]   6.3  
Die Verkäuferin verpflichtet sich, die Gesellschaft und die Käuferin ab dem
Vollzugstag vollständig freizustellen von:



--------------------------------------------------------------------------------



 



Page 34



(a)   sämtlichen Ansprüchen der Verkäuferin, Angehöriger und nahestehender
Gesellschaften, die bis zum Vollzugstag entstehen und möglicherweise gegen die
Gesellschaft und die Käuferin geltend gemacht werden;   (b)   Die Verkäuferin
entschädigt die Käuferin und die Gesellschaft, verteidigt sie gegen und stellt
sie frei von       (i) sämtlichen Verbindlichkeiten, die auf eine Verletzung der
in Ziffer 3.13 geregelten Garantien zurückzuführen sind,       (ii) sämtlichen
bestehenden oder zukünftigen Verbindlichkeiten, Verpflichtungen, Schäden und
Aufwendungen, die auf Steuern, Sozialversicherungsbeiträge (sowohl Arbeitgeber-
als auch Arbeitnehmerbeiträge), Zölle, Abgaben, Beiträge, Gebühren und sonstigen
öffentlich-rechtlichen Abgaben gleich welcher Art, einschließlich Zinsen und
Strafen der Gesellschaft zurückzuführen sind oder aus diesen entstehen, und die
zahlbar und fällig werden für Steuerperioden/Veranlagungszeiträume bis
einschließlich zum Übertragungstag, soweit für diese Verbindlichkeiten,
Verpflichtungen, Schäden und Aufwendungen im Jahresabschluss für das
Geschäftsjahr 2006 nicht hinreichend Vorsorge getroffen wurde,



--------------------------------------------------------------------------------



 



Page 35



    (iii) sämtlichen bestehenden oder zukünftigen Verbindlichkeiten,
Verpflichtungen, Schäden und Aufwendungen, die auf Steuern, einschließlich
Zinsen und Strafen der Gesellschaft zurückzuführen sind oder aus diesen
entstehen, die in Zusammenhang mit verdeckten Gewinnausschüttungen stehen, die
bis einschließlich zum Vollzugstag vorgenommenen, wurden, und      
(iv) sämtlichen sonstigen bestehenden oder zukünftigen Verbindlichkeiten,
Schäden und Aufwendungen der Gesellschaft, für die im Jahresabschluss für das
Geschäftsjahr 2006 nicht hinreichend Vorsorge getroffen wurde, obwohl unter
Beachtung der deutschen, allgemein anerkannten Grundsätze ordnungsgemäßer
Buchführung, wie sie in den Bestimmungen des HGB unter Berücksichtigung der
Bestimmungen des GmbHG niedergelegt sind, bei der Aufstellung des
Jahresabschlusses für das Geschäftsjahr 2006 eine entsprechende Vorsorge hätte
getroffen werden müssen.       Die vorgenannten Entschädigungsansprüche sind von
der Verkäuferin nicht nur dann an die Käuferin oder die Gesellschaft zu
bezahlen, wenn diese Steuer endgültig (bestandskräftig) festgesetzt wurde,
sondern bereits in dem Zeitpunkt, in dem die Steuerbehörde die Zahlung der
Steuer erstma-



--------------------------------------------------------------------------------



 



Page 36

    lig fordert, es sei denn, die zuständige Steuerbehörde hat bezüglich der
Zahlung Aussetzung der Vollziehung gewährt. Weicht die endgültige
Steuerfestsetzung von der zunächst geforderten Steuernachzahlung zugunsten der
Gesellschaft ab, hat aber die Verkäuferin an die Käuferin den höheren Betrag
bereits bezahlt, hat die Käuferin der Verkäuferin den Differenzbetrag
zurückzuzahlen.

(c)   Werden aufgrund von Steueraußenprüfungen, die Veranlagungszeiträume bis
zum Übertragungstag betreffen (,,Betriebsprüfungen“), Steuern neu festgesetzt,
die sowohl Ansprüche des Fiskus gegen die Gesellschaft
(,,Steuernachzahlungsanspruch“), als auch Ansprüche der Gesellschaft gegen den
Fiskus (,,Steuererstattungsansprüche“) auslösen, gilt Folgendes:      
(i) Steuernachzahlungsansprüche und Steuererstattungsansprüche sind
gegeneinander zu verrechnen, ungeachtet dessen, ob die zu verrechnenden
Ansprüche unterschiedliche Steuerarten und/oder unterschiedliche
Veranlagungszeiträume betreffen. Dies gilt auch dann, wenn ein für die
Steuererhebung relevanter Sachverhalt bezogen auf den Prüfungszeitraum einen
Steuernachzahlungsanspruch auslöst, aber gleichzeitig in einem dem
Prüfungszeitraum folgenden



--------------------------------------------------------------------------------



 



Page 37

    Veranlagungszeitraum einen Steuererstattungsanspruch auslöst.

    (ii) Verbleibt nach der Verrechnung gemäß vorstehender Ziff. (i) ein
Steuernachzahlungsanspruch, hat die Verkäuferin der Käuferin einen Betrag zu
bezahlen, dessen Höhe gleich ist der Höhe des verbleibenden
Steuernachzahlungsanspruches.       (iii) Verbleibt nach der Verrechnung gemäß
vorstehender Ziff. (i) ein Steuererstattungsanspruch, hat die Käuferin der
Verkäuferin einen Betrag zu bezahlen, dessen Höhe gleich ist der Höhe des
verbleibenden Steuererstattungsanspruchs.   (d)   Werden aufgrund von
Betriebsprüfungen höhere Steuern gegen die Gesellschaft festgesetzt und erwächst
der Verkäuferin hieraus eine Verbindlichkeit gegenüber der Käuferin und/oder
gegenüber der Gesellschaft, hat die Käuferin oder die Gesellschaft die
Verkäuferin hiervon innerhalb von 5 Werktagen zu unterrichten. Die Käuferin
garantiert, dass die Gesellschaft auf entsprechende schriftliche Aufforderung
der Verkäuferin die betreffenden Steuerbescheide anfechten wird. Die Verkäuferin
stellt die Käuferin und/oder die Gesellschaft von sämtlichen Kosten frei, die
dadurch entstehen, dass Steuerbescheide aufgrund einer entsprechenden
Aufforderung durch die Verkäuferin



--------------------------------------------------------------------------------



 



Page 38

    von der Gesellschaft angefochten wurden.

    Die Käuferin garantiert, dass die Gesellschaft der Verkäuferin bzw. als
Vertreter der Verkäuferin, einem Angehörigen eines rechts- bzw. steuerberatenden
Berufes die Teilnahme an der Schlussbesprechung der Betriebsprüfung gemäß
(c) und (d) gestattet.

Ziff. 7
Einschränkungen zu Lasten der Verkäuferin
Die Verkäuferin verpflichtet sich gegenüber der Käuferin, ohne vorherige
schriftliche Genehmigung der Käuferin:

7.1   für einen Zeitraum von drei Jahren nach dem Vollzugstag keine Geschäfte zu
tätigen oder sich direkt oder indirekt an der Durchführung von Geschäften zu
beteiligen, die mit der am Vollzugstag von der Gesellschaft ausgeübten
Geschäftstätigkeit in Wettbewerb stehen;   7.2   für einen Zeitraum von drei
Jahren nach dem Vollzugstag weder direkt noch indirekt bei Unternehmen von
Dritten, die entweder am Vollzugstag oder zu irgendeinem Zeit-



--------------------------------------------------------------------------------



 



Page 39

    punkt innerhalb eines Zeitraumes von 12 Monaten vor dem Vollzugstag
Auftraggeber oder Kunden der Gesellschaft waren, für die Erbringung von
Dienstleistungen, die den Dienstleistungen entsprechen oder mit den
Dienstleistungen in Wettbewerb stehen, die für dieses Unternehmen eines Dritten
von der Gesellschaft erbracht werden (oder zuvor erbracht wurden), zu werben
noch Werbung in vorgenanntem Sinn zu unterstützen;

7.3   für einen Zeitraum von drei Jahren nach dem Vollzugstag weder direkt noch
indirekt zu versuchen oder sich zu bemühen, um Dienstleistungen eines
Arbeitnehmers zu werben oder einen Arbeitnehmer von der Käuferin oder der
Gesellschaft abzuwerben (unabhängig davon, ob die betreffende Person durch das
Ausscheiden aus dem Dienstverhältnis mit der jeweiligen Gesellschaft gegen ihren
Dienstvertrag oder ihren Beschäftigungsvertrag verstoßen würde oder nicht),
außer im Wege einer nicht an den betreffenden Arbeitnehmer gerichteten
öffentlichen Ausschreibung; und   7.4   für einen Zeitraum von drei Jahren nach
dem Vollzugstag weder direkt noch indirekt, weder mündlich noch schriftlich, mit
einer der in der diesem Vertrag beigefügten Anlage 7.4 genannten Personen über
den Abschluss eines Dienstvertra-



--------------------------------------------------------------------------------



 



Page 40

    ges oder eines Vertrages zur Erbringung von Dienstleistungen gleich welcher
Art zu verhandeln, diesen Personen den Abschluss vorgenannter Verträge
anzubieten oder mit diesen Personen vorgenannte Verträge abzuschließen.

Die Verkäuferin verpflichtet sich gegenüber der Käuferin außerdem,
sicherzustellen, dass auch mit der Verkäuferin verbundene Unternehmen die in
vorstehenden Ziff. 7.1 bis 7.4 genannten Tätigkeiten und Maßnahmen unterlassen.
Ziff. 8
Vertraulichkeit

8.1   Die Käuferin ist verpflichtet, die Dokumente oder sonstigen Informationen
über die Gesellschaft oder ihren Geschäftsbetrieb, die sie im Rahmen ihrer
Due-Diligence-Prüfungen erhalten hat oder die ihr in Zusammenhang mit diesem
Vertrag zur Verfügung gestellt wurden, so lange streng vertraulich zu behandeln,
bis der Geschäftsanteil übertragen wurde. Dies gilt nicht für diejenigen
Informationen, die (i) der Käuferin bereits vor dem Erhalt der Informationen von
der Verkäuferin bekannt waren, (ii) bereits öffentlich zugänglich waren oder
nachträglich öffentlich zugänglich wurden, ohne dass dies auf einen Verstoß
gegen



--------------------------------------------------------------------------------



 



Page 41

    Vertraulichkeitspflichten durch die Käuferin zurückzuführen gewesen wäre,
(iii) die Käuferin von einem Dritten erhalten hat, der nach bestem Wissen der
Käuferin keiner Vertraulichkeitsverpflichtung gegenüber der Verkäuferin oder der
Gesellschaft unterliegt, oder (iv) die Käuferin unabhängig und ohne Verletzung
ihrer Vertraulichkeitsverpflichtung entwickelt hat.

8.2   Die Parteien werden den Abschluss und den Inhalt dieses Vertrages sowie
den Inhalt der Vertragsverhandlungen vertraulich behandeln, es sei denn, die
Offenlegung solcher Informationen ist nach geltendem Recht oder aufgrund von
Anordnungen sonstiger Behörden/Körperschaften erforderlich.   8.3   Die
Verkäuferin ist verpflichtet, all diejenigen Geschäfts- und Handelsgeheimnisse
der Gesellschaft oder über deren Geschäftsbetrieb geheim zu halten, deren
strenge Vertraulichkeit ihr bekannt ist.

Ziff. 9
Aufschiebende Bedingungen
Dieser Vertrag steht unter folgenden aufschiebenden Bedingungen:



--------------------------------------------------------------------------------



 



Page 42

9.1   [frei]   9.2   Die Verkäuferin hat mit der Käuferin einen
Management-Beratungsvertrag abgeschlossen, der diesem Vertrag in Anlage 9.2
beigefügt ist.   9.3   Die Verkäuferin und Herr Klaus Merl haben mit der
Gesellschaft jeweils einen Aufhebungsvertrag betreffend ihren jeweiligen
Anstellungsvertrag abgeschlossen; Kopien dieser Aufhebungsverträge sind diesem
Vertrag in Anlage 9.3 beigefügt.

Ziff. 10
Sonstige Bestimmungen

10.1   Die Parteien tragen die Kosten für die unabhängige Bilanz- und
Abschlussprüfung des Jahresabschlusses 2006 der Gesellschaft durch Deloitte &
Touche je zur Hälfte. Im Übrigen trägt jede Partei trägt ihre eigenen Kosten und
Steuern einschließlich der Kosten ihrer Berater und Prüfer. Der Käufer trägt die
Kosten der notariellen Beurkundung dieser Urkunde.   10.2   Jede Partei ist
persönlich für die Erfüllung sämtlicher eventuell be-



--------------------------------------------------------------------------------



 



Page 43

    stehender Verpflichtungen gegenüber Maklern verantwortlich, die von der
jeweiligen Partei in Zusammenhang mit den in diesem Vertrag vereinbarten
Transaktionen übernommen wurden.

10.3   Änderungen und Ergänzungen dieses Vertrages sowie in Zusammenhang mit
diesem Vertrag abzugebende Erklärungen sind nur wirksam, wenn sie schriftlich
erfolgen (einschließlich per Telefax), es sei denn, eine notarielle Urkunde ist
gesetzlich vorgeschrieben. Dies gilt auch für Änderungen dieser
Schriftformklausel.   10.4   Sämtliche Mitteilungen oder sonstige Erklärungen
nach oder in Zusammenhang mit diesem Vertrag erfolgen schriftlich und sind
persönlich auszuliefern oder per Post, Kurier oder Fernkopie zu übersenden:  
(a)   wenn sie an die Verkäuferin gerichtet sind, an:       Frau Inge Merl,    
  An der Lohe 55
85375 Neufahrn
Fax: +49/49/89/965165.   (b)   wenn sie an die Käuferin gerichtet sind, an:    
  Nu Horizons Electronics GmbH,       Elektrastraße 6
81925 München



--------------------------------------------------------------------------------



 



Page 44



    zu Händen von:
Herrn Thomas Reisinger
Fax: +49 (89) 92 333 45-11.       Mit Kopie an:       Nu Horizons Electronics
Corp.,       70 Maxess Road
Melville, NY 11747
USA
zu Händen von:
Herrn Kurt Freudenberg
Fax: +1 (631) 396-3016.       oder an die am Tag der Unterzeichnung dieses
Vertrages angegebene Adresse oder an eine andere, der jeweils anderen Partei
mindestens fünfzehn (15) Tage im Voraus übermittelten Adresse. Mit Ausnahme der
Mitteilung gemäß § 16 GmbHG sind sämtliche Mitteilungen in englischer Sprache
oder, falls sie in einer anderen Sprache erstellt sind, zusammen mit einer
Übersetzung ins Englische zu übermitteln. Bei Widersprüchen zwischen dem
englischen Text und dem Text in einer anderen Sprache hat der englische Text
Vorrang. Änderungen der Vertretungsberechtigung der Käuferin werden der
Verkäuferin unverzüglich mitgeteilt.   10.5   Sollte eine Bestimmung dieses
Vertrages unwirksam sein oder werden oder eine erforderliche Regelung fehlen, so
bleibt die Wirk-



--------------------------------------------------------------------------------



 



Page 45

    samkeit der übrigen Bestimmungen dieses Vertrages davon unberührt. An Stelle
der unwirksamen Bestimmung oder zur Ausfüllung der Lücke tritt eine wirksame
Vereinbarung, die dem am nächsten kommt, was die Parteien gewollt haben oder
nach dem Sinn und Zweck dieses Vertrages gewollt hätten, wenn sie die Lücke
erkannt hätten.

10.6   Die Anlagen dieses Vertrages bilden einen Bestandteil dieses Vertrages.
Die Überschriften in diesem Vertrag dienen lediglich einem einfacheren Überblick
und haben keine Auswirkungen auf den Inhalt und die Auslegung dieses Vertrages.
Erklärungen in einer Bestimmung oder Anlage dieses Vertrages gelten als auch zu
den Zwecken sämtlicher sonstiger Bestimmungen und Anlagen dieses Vertrages
abgegeben.   10.7   Vorbehaltlich entgegenstehender gesetzlicher Vorschriften
werden sämtliche öffentlichen Bekanntgaben über die in diesem Vertrag
vereinbarten Transaktionen hinsichtlich Veröffentlichungstermin und Inhalt
zwischen den Parteien im Voraus abgestimmt.       Die Verkäuferin akzeptiert
allerdings, dass die Käuferin als börsennotiertes Unternehmen die
wirtschaftlichen Eckdaten der in diesem Vertrag vereinbarten



--------------------------------------------------------------------------------



 



Page 46

    Transaktionen (z.B. Kaufpreis, bestimmte Finanzinformationen über die
Gesellschaft etc.) nach der Unterzeichnung dieses Vertrages gegenüber der
Öffentlichkeit offen legen muss.

10.8   Diese Vereinbarung ist in englischer und deutscher Sprache abgefasst. Der
englische Text ist verbindlich; der deutsche Text wurde ausschließlich aus
Vereinfachungsgründen ergänzt, soweit sich nichts anderes aus dieser
Vereinbarung ergibt oder die Anlage ist nur in deutscher Sprache vorhanden.

Ziff. 11
Streiterledigung, Anwendbares Recht

11.1   Alle Streitigkeiten zwischen den Parteien dieses Vertrags, die sich aus
oder in Zusammenhang mit dem vorliegenden Vertrag, einschließlich der
Escrow-Vereinbarung und allen ergänzenden und allen nachfolgenden Vereinbarungen
ergeben, sollen ausschließlich und endgültig entschieden werden nach der
Schiedsgerichtsordnung der Internationalen Handelskammer (nachfolgend auch
,,ICC-Rules“ genannt) durch einen oder mehrere Schiedsrichter, die gemäß der
besagten ICC-Rules ernannt werden.       Ungeachtet von Art. 9.3. der ICC-



--------------------------------------------------------------------------------



 



Page 47

    Rules soll ein Einzelschiedsrichter, der vom Schiedsgerichtshof nach Art.
8.3 der ICC-Rules ernannt wird, oder der Vorsitzende des Schiedsgerichts, der
vom Schiedsgerichtshof gemäß Art. 8.4 der ICC-Rules ernennt wird, direkt vom
Secretary General des Schiedsgerichtshofs ernannt werden, ohne irgendein
Nationalkomitee der ICC um einen Vorschlag zu ersuchen. Der Einzelschiedsrichter
oder der Vorsitzende des Schiedsgerichts soll ein Staatsangehöriger der Schweiz
sein mit Wohnsitz oder Büroanschrift im Kanton Zürich, Schweiz.

11.2   Der Schiedsspruch soll endgültig, bindend und einem Rechtsmittel nicht
zugänglich sein. Dem Schiedsgericht ist es nicht gestattet mit dem Schiedsspruch
irgendwelche punitive oder exemplary oder treble damages, die die Parteien
dieses Vertrages hiermit ausschließen, zuzusprechen. Pretrail discovery ist
ausgeschlossen. Die Vollstreckung des vom Schiedsgericht erlassenen
Schiedsspruches kann bei jedem zuständigen Gericht nachgesucht werden, mit der
Ausnahme, dass kein Schiedsspruch, mit dem das Schiedsgericht punitive oder
exemplary oder treble damages zuspricht, durch irgendein Gericht für
vollstreckbar erklärt werden soll.   11.3   Der Ort des Schiedsgerichtsverfah-



--------------------------------------------------------------------------------



 



Page 48

    rens soll Zürich, Schweiz sein. Auf diesen Vertrag soll deutsches Recht
Anwendung finden und das Schiedsgericht soll deutsches Recht anwenden. Die
Verfahrenssprache soll englisch sein.

11.4   Vorstehende Schiedsvereinbarung soll das Recht der Parteien dieses
Vertrages, sich mit einem Antrag auf Erlass einstweiliger Maßnahmen an ein
ordentliches Gericht zu wenden, nicht ausschließen.   11.5   Für den Fall, dass
obige Schiedsvereinbarung ungültig oder unwirksam ist oder wird, soll Folgendes
gelten: Die Parteien dieses Vertrages verzichten bezüglich jeglicher Ansprüche
und Gegenansprüche im Zusammenhang mit diesem Vertrag auf ihr Recht auf einen
jury trail. Pretrail discovery und punitive oder exemplary oder treble damages
sind ausgeschlossen. Jegliche Streitigkeit bzw. jeglicher Anspruch aus oder im
Zusammenhang mit diesem Vertrag oder dessen Verletzung, soll durch die Parteien
dieses Vertrages ausschließlich den Gerichten am Allgemeinen Gerichtsstand des
Wohnsitzes der Verkäuferin (§ 13 ZPO), geltend gemacht werden, die
ausschließlich zuständig sein sollen. Falls sich der Allgemeine Gerichtsstand



--------------------------------------------------------------------------------



 



Page 49

    des Wohnsitzes der Verkäuferin außerhalb von Deutschland befindet, soll das
Landgericht München I ausschließlich zuständig sein. Die Parteien dieses
Vertrages unterwerfen sich der Gerichtsbarkeit der deutschen Gerichte und der
oben bestimmten örtlichen Zuständigkeiten. Keine solche Streitigkeit bzw. kein
solcher Anspruch soll irgendeinem Gericht/Tribunal innerhalb der Vereinigten
Staaten von Amerika vorgelegt werden, ungeachtet dessen ob es sich um ein
Bundes-, Distrikt oder anderes Gericht handelt. Die Gerichtsbarkeit der
Vereinigten Staaten über solche Streitigkeiten oder Ansprüche soll
ausgeschlossen sein.

Die folgenden Anlagen wurden den Beteiligten zur Durchsicht vorgelegt und von
ihnen unterschrieben. Auf das Vorlesen haben sie verzichtet:
Anlage 3.2 (a), 3.4 (a), 3.11, 3.12 (a), 3.14, 3.17 (a).
Die folgenden Anlagen sind dieser Urkunde zu Beweiszwecken beigefügt.
Anlage 3.1 (c), 3.1 (e), 3.16.
Dieser Vertrag und die anderen Anlagen wurden den erschienenen Personen vom
amtierenden Notar vorgelesen, von den erschienenen Personen genehmigt und



--------------------------------------------------------------------------------



 



Page 50

durch diese und den Notar sodann wie folgt eigenhändig unterschrieben:
(SIGNATURES AND NOTARY SEAL) [y35932y3593201.gif]

 